
Exhibit 10.9

 
 
 

 
 
FACILITY AGREEMENT PROVIDING FOR A
SENIOR SECURED TERM LOAN
OF UP TO US$45,900,000

 
LCI SHIPHOLDINGS, INC.
 
and
 
WATERMAN STEAMSHIP CORPORATION,
 
as Joint and Several Borrowers,
 
AND
 
The Banks and Financial Institutions listed on Schedule I hereto,
 
as Lenders,
 
AND
 
DNB NOR BANK ASA,
 
as Mandated Lead Arranger, Bookrunner, Facility Agent and Security Trustee,
 
AND
 
HSH NORDBANK AG, NEW YORK BRANCH,
 
as Mandated Lead Arranger
 
AND
 
INTERNATIONAL SHIPHOLDING CORPORATION,
 
 
as Guarantor
 
June 29, 2011

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1. DEFINITIONS                                                                                                              
1.1           Specific
Definitions                                                                                                   
1.2           Computation of Time Periods; Other Definitional
Provisions                                                                                                   
1.3           Accounting
Terms                                                                                                   
1.4           Certain Matters Regarding
Materiality                                                                                                   
 
2. REPRESENTATIONS AND
WARRANTIES                                                                                                              
 
 
 
 
 
 
 
 
2.1
Representations and
Warranties                                                                                                   
 
 
(a)
Due Organization and
Power                                                                                        
 
 
(b)
Authorization and
Consents                                                                                        
 
 
(c)
Binding
Obligations                                                                                        
 
 
(d)
No
Violation                                                                                        
 
 
(e)
Filings; Stamp
Taxes                                                                                        
 
 
(f)
Litigation                                                                                        
 
 
(g)
No
Default                                                                                        
 
 
(h)
Vessels                                                                                        
 
 
(i)
Insurance                                                                                        
 
 
(j)
Financial
Information                                                                                        
 
 
(k)
Tax
Returns                                                                                        
 
 
(l)
ERISA                                                                                        
 
 
(m)
Chief Executive
Office                                                                                        
 
 
(n)
Foreign Trade Control
Regulations                                                                                        
 
 
(o)
Equity
Ownership                                                                                        
 
 
(p)
Environmental Matters and
Claims                                                                                        
 
 
(q)
Liens                                                                                        
 
 
(r)
Indebtedness                                                                                        
 
 
(s)
Payment Free of
Taxes                                                                                        
 
 
(t)
No Proceedings to
Dissolve                                                                                        
 
 
(u)
Solvency                                                                                        
 

     
 
   
(v) Compliance with
Laws                                                                              
 
   
(w) Survival                                                                              
 
3.
THE
FACILITY                                                                                                   
 
 
3.1
(a)
Purposes                                                                                         
 
   
(b)    Making of the
Facility                                                                                         
 
 
3.2
Receipt of
Funds                                                                                         
 
 
3.3
Drawdown
Notice                                                                                         
 
 
3.4
Effect of Drawdown
Notice                                                                                         
 
4.
CONDITIONS
PRECEDENT                                                                                                   
 
 
4.1
Conditions Precedent to this
Agreement                                                                                         
 
   
(a)          Corporate
Authority                                                                             
 
   
(b)          The
Agreement                                                                             
 
   
(c)          The
Note                                                                             
 
   
(d)          The
Creditors                                                                             
 
   
(e)          Fees                                                                             
 
   
(f)          Environmental
Claims                                                                             
 
   
(g)           Legal
Opinions                                                                             
 
   
(h)           Officer's
Certificate                                                                             
 
   
(i)           Charter Party
Agreements                                                                             
 
   
(j)           Earnings
Accounts                                                                             
 
   
(k)           Earnings Account
Pledges                                                                             
 
   
(l)           UCC
Filings                                                                             
 
   
(m)           Financial
Statements                                                                             
 
   
(n)           Licenses, Consents and
Approvals                                                                             
 
   
(o)           Know Your Customer
Requirements                                                                             
 
   
(p)           No Material Adverse
Effect                                                                             
 
 
4.2
Conditions Precedent to a Delivery
Advance                                                                                       
 
   
(a)           Vessel
Documents                                                      
 
 
 
 


     
 
   
(b)           Security
Documents                                                                                  
 
   
(c)           UCC
Filings                                                                                  
 
   
(d)           Registration of the
Mortgage                                                                                  
 
   
(e)           Vessel
Appraisals                                                                                  
 
   
(f)           ISM
DOC                                                                                  
 
   
(g)           Evidence of Current
COFR                                                                                  
   
   
(h)           Vessel
Liens                                                                                  
 
   
(i)           Vessel
Delivery                                                                                  
 
   
(j)           Vessel
Insurances                                                                                  
 
   
(k)            Insurance
Report                                                                                  
 
   
(l            Legal
Opinions                                                                                  
 
 
4.3
Further Conditions
Precedent                                                                                             
 
   
(a)            Drawdown
Notice                                                                                  
 
   
(b)            Representations and Warranties
True                                                                                  
 
   
(c)            No
Default                                                                                  
 
   
(d)            No Material Adverse
Effect                                                                                  
 
 
4.4
Breakfunding
Costs                                                                                             
 
 
4.5
Satisfaction after
Drawdown                                                                                             
 
5.
REPAYMENT AND
PREPAYMENT                                                                                                       
 
 
5.1
Repayment                                                                                             
 
 
5.2
Voluntary Prepayment; No
Re-borrowing                                                                                             
 
 
5.3
Mandatory Prepayment; Sale or Loss of a
Vessel                                                                                             
 
 
5.4
Interest and Cost With Application of
Prepayments                                                                                             
 
 
5.5
Borrowers' Obligation
Absolute                                                                                             
 
6.
INTEREST AND
RATE                                                                                                       
 
 
6.1
Payment of Interest; Interest
Rate                                                                                            
 
 
6.2
Maximum
Interest                                                                                            
 
7.
PAYMENTS                                                                                                       
 
 
7.1
Time and Place of Payments, No Set
Off                                                                                            
 
   
 
 



 

     
 
 
7.2
Tax Credits
 
 
7.3
Computations; Banking Days
 
8.
EVENTS OF DEFAULT
 
 
8.1
Events of Default
 
   
(a)            Principal Payments
 
   
(b)            Interest and other Payments
 
   
(c)            Representations, etc
 
   
(d)            Impossibility, Illegality
 
   
(e)            Mortgages
 
   
(f)            Certain Covenants
 
   
(g)            Covenants
 
   
(h)            Indebtedness and Other Obligations
 
   
(i)            Bankruptcy
 
   
(j)            Judgments
 
   
(k)            Inability to Pay Debts
 
   
(1)            Termination of Operations; Sale of Assets
 
   
(m)            Change in Financial Position
 
   
(n)            Cross-Default
 
   
(o)            ERISA Debt
 
   
(p)            Change of Control
 
 
8.2
Indemnification
 
 
8.3
Application of Moneys
 
9.
COVENANTS
 
 
9.1
Affirmative Covenants
 
   
(a)            Performance of Agreements
 
   
(b)            Notice of Default, etc
 
   
(c)             Obtain Consents
 
   
(d)            Financial Information
 



 

     
 
 
(e)
Contingent
Liabilities                                                                                    
 
 
(f)
Vessel
Covenants                                                                                    
 
 
(g)
Vessel
Valuations                                                                                    
 
 
(h)
Corporate
Existence                                                                                    
 
 
(i)
Books and
Records                                                                                    
 
 
(j)
Taxes and
Assessments                                                                                    
 
 
(k)
Inspection                                                                                    
 
 
(1)
Inspection and Survey
Reports                                                                                    
 
 
(m)
Compliance with Statutes, Agreements,
etc                                                                                    
 
 
(n)
Environmental
Matters                                                                                    
 
 
(o)
Insurance                                                                                    
 
 
(p)
Vessel
Management                                                                                    
 
 
(q)
Brokerage Commissions,
etc                                                                                    
 
 
(r)
ISM Code, ISPS Code and MTSA
Matters                                                                                    
 
 
(s)
ERISA                                                                                    
 
 
(t)
Evidence of Current
COFR                                                                                    
 
 
(u)
Listing on
NYSE                                                                                    
 
 
(v)
Change of
Ownership                                                                                    
 
 
(w)
Maintenance of Charter Party
Agreements                                                                                    
 
 
(x)
Maintenance of
Properties                                                                                    
 
 
(y)
Know Your Customer
Requirements                                                                                    
 
 
(z)
Speculative
Transactions                                                                                   
 
 
(aa)
Security
Documents                                                                                   
 
9.2
Negative
Covenants                                                                                               
 
 
(a)
Liens                                                                                   
 
 
(b)
Third Party
Guaranties                                                                                   
 
 
(c)
Liens on Shares of
Borrowers                                                                                   
 
 
(d)
Subordination of Inter-Company Indebtedness ……
 

                     (e) Transaction with Affiliates 
                   (f) Change of Flag, Class, Management or Ownership 
                   (g) Chartering 
                   (h) Change in Business 
                   (i) Sale of Assets 
                   (j) Changes in Offices or Names 
                   (k) Consolidation and Merger 
                   (l) Change Fiscal Year 
                     (m) Indebtedness 
                   (n) Limitations on Ability to Make Distributions 
                   (o) No Money Laundering 
                   (p) Charter Party Agreements 
           9.3           Financial Covenants 
                   (a) Consolidated Indebtedness to Consolidated EBITDA Ratio 
                   (b) Working Capital 
                   (c) Consolidated Tangible Net Worth 
                   (d) Consolidated EBITDA to Interest Expense 
                9.4          Asset Maintenance 
 
10.  
Intentionally omitted………………………………………………………….

 
11. GUARANTEE 
 
11.1 The Guarantee 
 
11.2 Obligations Unconditional 
11.3 Reinstatement 
 
11.4 Subrogation 
11.5 Remedies 
 
11.6 Joint, Several and Solidary Liability 
11.7 Continuing Guarantee 
 
12. ASSIGNMENT 
 
13.  
ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC……………

        13.1  Illegality
 
13.2 Increased Cost
 
13.3 Nonavailability of Funds
13.4 Market disruption
 
13.5 Notification of market disruption
 
13.6 Alternative rate of interest during market disruption
 
13.7 Lender's Certificate Conclusive 
13.8 Compensation for Losses
 
14. CURRENCY INDEMNITY
 
14.1 Currency Conversion 
 
14.2 Change in Exchange Rate 
 
14.3 Additional Debt Due 
 
14.4 Rate of Exchange
 
15. FEES AND EXPENSES
 
15.1 Fees 
 
15.2 Expenses
 
16. APPLICABLE LAW, JURISDICTION AND WAIVER 
 
16.1 Applicable Law 
 
16.2 Jurisdiction 
 
16.3 WAIVER OF IMMUNITY 
 
16.4 WAIVER OF JURY TRIAL 
 
17. THE AGENTS 
 
17.1 Appointment of Agents 
17.2 Appointment of Security Trustee 
 
17.3 Distribution of Payments 
 
17.4 Holder of Interest in Note 
 
17.5 No Duty to Examine, Etc 
17.6 Agents as Lenders 
17.7 Acts of the Agent
 
(a)  
Obligations of the Agents

 
    (b) No Duty to Investigate
 
(c)  
Discretion of the Agents 

 
    (d)            Instructions of Majority Lenders 
17.8 Certain Amendments 
17.9 Assumption re Event of Default 
17.10 Limitations of Liability 
17.11 Indemnification of the Agent and Security Trustee 
17.12 Consultation with Counsel 
                17.13 Resignation 
17.14 Representations of Lenders 
                17.15 Notification of Event of Default 
 
18. NOTICES AND DEMANDS
 
18.1           Notices
19. MISCELLANEOUS
    19.1 Right of Set-off 
19.2 Time of Essence
19.3 Unenforceable, etc., Provisions - Effect 
19.4 References 
19.5 Further Assurances 
19.6 Prior Agreements, Merger 
19.7 Entire Agreement; Amendments 
19.8 Indemnification 
19.9 USA Patriot Act Notice; OFAC and Bank Secrecy Act 
19.10 Counterparts; Electronic Delivery 
19.11 Headings 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 
SCHEDULES
 
I The Lenders and the Commitments
 
II Approved Ship Brokers
 
III Liens
 
IV Indebtedness
 
EXHIBITS
 
A  Form of Promissory Note
 
B            Form of Drawdown Notice
C    Form of Compliance Certificate
D           Form of Assignment and Assumption Agreement
E           Form of Earnings and Charterparties Assignment
F Form of Insurances Assignment
G Form of U.S. First Preferred Mortgage
H-1Form of Panamanian First Priority Mortgage
H-2Form of Panamanian Second Priority Mortgage
I Form of Earnings Account Pledge
J Form of Interest Notice
K           Form of Asset Maintenance Compliance Certificate


 
 

--------------------------------------------------------------------------------

 

 
SENIOR SECURED TERM LOAN FACILITY AGREEMENT
 
THIS SENIOR SECURED TERM LOAN FACILITY AGREEMENT (this "Agreement") is made as
of the 29th day of June 2011, by and among (1) LCI SHIPHOLDINGS INC., a
corporation existing under the laws of the Republic of the Marshall Islands
("LCI Shipholdings") and WATERMAN STEAMSHIP CORPORATION, a corporation
incorporated and existing under the laws of the State of New York ("Waterman
Steamship"), as joint and several borrowers (the "Borrowers" and each, a
"Borrower"), (2) INTERNATIONAL SHIPHOLDING CORPORATION, a corporation organized
and existing under the laws of the State of Delaware, as guarantor (the
"Guarantor"), (3) the banks and financial institutions listed on Schedule I, as
lenders (together with any bank or financial institution which becomes a Lender
pursuant to Section 12, the "Lenders" and each a "Lender"), (4) DNB NOR BANK ASA
("DnB NOR"), as bookrunner, as facility agent (in such capacity including any
successor thereto, the "Facility Agent"), and as security trustee for the
Lenders (in such capacity, the "Security Trustee" and, together with the
Facility Agent, the "Agents") and (5) DnB NOR and HSH NORDBANK AG, NEW YORK
BRANCH, as mandated lead arrangers (the "Mandated Lead Arrangers").
 
WITNESSETH THAT:
 
WHEREAS, at the request of the Borrowers, each of the Agents has agreed to serve
in such capacity under the terms of this Agreement and the Lenders have agreed
to provide to the Borrowers, on a joint and several basis, a senior secured term
loan facility in the amount of up to Forty Five Million Nine Hundred Thousand
Dollars ($45,900,000);
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as set forth below:
 
1. DEFINITIONS
 
1.1Specific Definitions. In this Agreement the words and expressions specified
below shall, except where the context otherwise requires, have the meanings
attributed to them below:
 
"Acceptable Accounting Firm" shall mean PricewaterhouseCoopers LLP, or such
other Securities and Exchange Commission recognized accounting firm as shall be
approved by the Facility Agent, such approval not to be unreasonably withheld;
 
"Advance(s)" shall mean any amounts advanced to the Borrowers pursuant to
Section 3.1;
 
"Affiliate"
shall mean with respect to any Person, any other Person directly or indirectly
controlled by or under common control with such Person. For the purposes of this
definition, "control" (including, with correlative meanings, the terms
"controlled by" and "under common control with") as applied to any Person means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of that Person whether through
ownership of voting securities or by contract or otherwise;


"Agents" shall have the meaning ascribed thereto in the preamble;
 
"Agreement" shall mean this Agreement, as the same shall be amended, restated,
modified or supplemented from time to time;
 
"Applicable Rate" shall mean any rate of interest applicable to an Advance from
time to time pursuant to Section 6.1;
 
"Approved Charter" shall mean the Charter Party Agreements and any charter party
agreement with respect to the Vessels with charter hire rates that are
comparable to the then current market charter hire rates for similar vessels;
 
"ASIAN KING" shall mean that certain 6,460-vehicle capacity pure car truck
carrier ASIAN KING owned by LCI Shipholdings, built in 1998 and registered under
the laws of Panama with Patente Regulamentaria de Navigacion Registration No.
26136-99- C;
 
"Asset Maintenance Compliance Certificate" shall mean a certificate certifying
the compliance by the Borrowers with the covenants contained in Section 9.4 and
showing the calculations thereof in reasonable detail, delivered by the chief
financial officer of the Guarantor to the Facility Agent from time to time
pursuant to Section 9.1(d) in the form set out in Exhibit K or in such other
form as the Facility Agent may agree;
 
"Assigned Moneys" shall mean any and all sums assigned to the Security Trustee
pursuant to the Earnings and Charterparties Assignment and the Insurances
Assignment;
 
"Assignment and Assumption Agreement(s)" shall mean any Assignment and
Assumption Agreement(s) executed pursuant to Section 12 substantially in the
form set out in Exhibit D;
 
"Assignment Notices" shall mean (a) the notice with respect to the Earnings and
Charterparties Assignment substantially in the form set out in Exhibit 1
thereto, and (b) the notice with respect to the Insurances Assignment
substantially in the form set out in Exhibit 3 thereto;
 
"Assignments" shall mean the Earnings and Charterparties Assignment and the
Insurances Assignment

 
"Banking Day(s)" shall mean any day that is not a Saturday, Sunday or other day
on which (a) banks in Hamburg, Germany or New York, New York are authorized or
required by law to remain closed, or (b) banks are not generally open for
dealing in dollar deposits in the London interbank market;

"Bookrunner" shall have the meaning ascribed thereto in the preamble;
 
"Borrowers" shall have the meaning ascribed thereto in the preamble;
 
"Change of Control" shall mean (a) any "person" (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than the existing owners,
becoming the beneficial owner (as defined in Rules 13d-3 under the Exchange
Act), directly or indirectly, of more than 30% of the total voting power of the
Guarantor or (b) the Guarantor ceases to own, directly or indirectly, 100% of
the Borrowers or (c) the Board of Directors of either of the Borrowers or the
Guarantor ceases to consist of a majority of the directors existing on the date
hereof or directors nominated by at least two-thirds (2/3) of the then existing
directors;
 
"Charter Party Agreements"
"Classification Society"
shall mean (i) the charter party agreement, as amended, relating to ASIAN KING
between LCI Shipholdings, as owner, and Eukor Car Carriers Singapore Pte. Ltd.,
as charterer, dated November 6, 1998, which is set to expire on December 4, 2018
and (ii) the NYK Charter Party Agreement;
shall mean a member of the International Association of Classification Societies
acceptable to the Lenders with whom a Vessel is entered and who conducts
periodic physical surveys and/or inspections of such Vessel;



 
"Closing Date" shall mean the day and year first written above;
"Code"
"Collateral"
shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute and regulation promulgated thereunder;
shall mean, all property or other assets, real or personal, tangible or
intangible, whether now owned or hereafter acquired in which the Security
Trustee or any Lender has been granted a security interest pursuant to a
Security Document or this Agreement;



 
"Commitment(s)" shall mean in relation to a Lender, the portion of the Facility
set out opposite its name in Schedule I hereto or, as the case may be, in any
relevant Assignment and Assumption Agreement, as changed from time to time
pursuant to the terms of this Agreement;
 
"Compliance Certificate" shall mean a certificate certifying the compliance by
each of the Security Parties with all of its covenants contained herein and
showing the calculations thereof in reasonable detail, delivered by the chief
financial officer of the Guarantor to the Facility Agent from time to time
pursuant to Section 9.1(d) in the form set out in Exhibit C or in such other
form as the Facility Agent may agree;
 
"Consolidated EBITDA" shall mean, for any period, with respect to the Guarantor
and the Subsidiaries, the sum of (without duplication) (a) Consolidated Net
Income; (b) all Interest Expenses of the Guarantor and the Subsidiaries; (c)
income taxes of the Guarantor and the Subsidiaries; (d) depreciation and
amortization of the Guarantor and the Subsidiaries; and (e) other non-cash
charges to the extent they have been deducted from income of the Guarantor and
the Subsidiaries, in each case, determined on a consolidated basis in accordance
with GAAP for such period; provided that if any Subsidiary is not wholly-owned
by the Guarantor, Consolidated EBITDA shall be reduced (to the extent not
otherwise reduced in accordance with GAAP) by an amount equal to the percentage
ownership interest of such Subsidiary not owned by the Guarantor on the last day
of such period multiplied by the sum of such Subsidiary's (a) Consolidated Net
Income; (b) Interest Expenses; (c) income taxes; (d) depreciation and
amortization; and (e) other non-cash charges to the extent they have been
deducted from income;
 
"Consolidated Indebtedness" all Indebtedness of the Guarantor and the
Subsidiaries determined on a consolidated basis in accordance with GAAP as in
effect on March 31, 2011;
 
"Consolidated Net Income" for any period shall mean the consolidated net income
of the Guarantor and the Subsidiaries for such period, as shown on the
consolidated financial statements of the Guarantor and the Subsidiaries
delivered in accordance with Section 9.1(d);
 
 
"Consolidated Tangible Net Worth" shall mean, with respect to the Guarantor and
the Subsidiaries, at any date for which a determination is to be made
(determined on a consolidated basis without duplication in accordance with GAAP)
(a) the amount of capital stock (including its outstanding preferred stock);
plus

 
 
 
 
 
 
 
"Creditor(s)"
(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); plus (c) deferred
charges to the extent amortized and acquired contract costs net of accumulated
amortization as stated on the then most recent audited balance sheet of the
Guarantor; minus (d) the sum of (i) the cost of treasury shares and (ii) the
book value of all assets that should be classified as intangibles (without
duplication of deductions in respect of items already deducted in arriving at
surplus and retained earnings) but in any event including goodwill, minority
interests, research and development costs, trademarks, trade names, copyrights,
patents and franchises, unamortized debt discount and expense, all reserves and
any write up in the book value of assets resulting from a reevaluation thereof
subsequent to December 31, 2010;
shall mean, together, the Mandated Lead Arrangers, the Bookrunner, the Agents,
the Lenders and the Hedging Banks, each a "Creditor";



 
"Default" shall mean any event that would, with the giving of notice or passage
of time, or both, be an Event of Default;
 
"Default Rate" shall mean a rate per annum equal to two percent (2%) over the
Applicable Rate then in effect;
 
"Delivery Advance" shall mean an Advance made on the respective Delivery Date of
the Vessels;
 
"Delivery Date" shall mean the date on which a Vessel is delivered to the
respective Borrower;
 
"DOC" shall mean a document of compliance issued to an Operator in accordance
with rule 13 of the ISM Code;
 
"Dollars" and the sign "$" shall mean the legal currency, at any relevant time
hereunder, of the United States of America and, in relation to all payments
hereunder, in same day funds settled through the New York Clearing House
Interbank Payments System (or such other Dollar funds as may be determined by
the Facility Agent to be customary for the settlement in New York City of
banking transactions of the type herein involved);
 
Drawdown Date(s) shall mean a date, being a Banking Day, upon which the
 
Borrowers have requested that a Delivery Advance be made available to the
Borrowers, and such Delivery Advance is 5

made, as provided in Section 3;
 
"Drawdown Notice" shall have the meaning ascribed thereto in Section 3.3;
 
"Earnings Accounts"

shall mean (i) that certain account (Account No. 14816002; Ref: LCI — Asian
King) maintained by LCI Shipholdings with the Facility Agent into which all
Assigned Moneys relating to ASIAN KING are to be paid and (ii) that certain
account (Account No. 18992003; Ref: Waterman — Green Dale) maintained by
Waterman Steamship with the Facility Agent into which all Assigned Moneys
relating to GREEN DALE are to be paid;
 
"Earnings Account Pledges"  shall mean the pledge of each of the Earnings
Accounts to be executed by the respective Borrower in favor of the Security
Trustee pursuant to Section 4.1(1) substantially in the form set out in Exhibit
I;
 
"Earnings and Charterparties Assignment"  shall mean the first priority
assignment of earnings, charterparties and requisition compensation in respect
of (i) the earnings of the Vessels from any and all sources (including
requisition compensation) and (ii) any charter or other contract relating to the
Vessels, to be executed by the Borrowers in favor of the Security Trustee
pursuant to Section 4.2(b)(i), substantially in the form set out in Exhibit E;
 
"Environmental Affiliate(s)"  shall mean, with respect to a Security Party, any
Person or entity, the liability of which for Environmental Claims any Security
Party may have assumed by contract or operation of law;
 
"Environmental Approval(s)"shall have the meaning ascribed thereto in Section
2.1(p);
 
"Environmental Claim(s)" shall have the meaning ascribed thereto in Section
2.1(p);
 
"Environmental Law(s)" shall have the meaning ascribed thereto in Section
2.1(p);
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute and regulation promulgated thereunder;
 
"ERISA Affiliate" shall mean a trade or business (whether or not incorporated)
which is under common control with the Borrowers within the meaning of Sections
414(b), (c), (m) or (o) of the Code;
 
"ERISA Group" shall mean the Guarantor and its subsidiaries within the meaning
of Section 424(f) of the Code;
 
"Event(s) of Default" shall mean any of the events set out in Section 8.1;
 
"Exchange Act" shall mean the Securities and Exchange Act of 1934, as amended;
"Facility"
shall mean the facility to be made available by the Lenders to the Borrowers
hereunder, on a joint and several basis, pursuant to Section 3 in the aggregate
principal amount equal to the lesser of (i) Forty Five Million Nine Hundred
Thousand Dollars ($45,900,000) and (ii) sixty percent (60%) of the Fair Market
Value of the Vessels (as measured on the respective Delivery Dates thereof), or
the balance thereof from time to time outstanding;



 
"Facility Agent" shall have the meaning ascribed thereto in the preamble;
"Fair Market Value"
shall mean, in respect of each Vessel, the average of two appraisals (measured
in Dollars) on a "willing seller, willing buyer" basis of such Vessel free from
any charterparty or other employment contract from ship brokers listed in
Schedule II or such other independent ship brokers approved by the Majority
Lenders, no such appraisal to be dated more than thirty (30) days prior to the
date on which a determination of Fair Market Value is required pursuant to this
Agreement;



 
"Fee Letter" shall mean the fee letter of even date herewith among the Borrowers
and the Facility Agent;
 
"Final Payment" shall mean an amount equal to 1/28th of the amount of the
Facility made available to the Borrowers plus such other amounts as may be
necessary to repay the Facility in full together with accrued but unpaid
interest and any other amounts owing by any Security Party to any Creditor
pursuant to this Agreement, the Note, any Security Document, or any Interest
Rate Agreement;
 
"Final Payment Date" shall mean the seventh (7th) anniversary of the Closing
Date;
 
"GAAP" shall have the meaning ascribed thereto in Section 1.3;
 
"GREEN DALE" shall mean that certain 4,148-vehicle capacity pure car truck
carrier GREEN DALE owned by Waterman Steamship, built in 1999 and registered
under the laws of the United States of America with Official No. 1086206;


"Guaranteed Obligations" "Guarantor"
 
"Hedging Bank(s)" shall have the meaning ascribed thereto in Section 11.1; shall
have the meaning ascribed thereto in the preamble;
 
shall mean either or both, as the context requires, of the Mandated Lead
Arrangers;
 
"Indebtedness" shall mean, with respect to any Person at any date of
determination (without duplication), (i) all indebtedness of such Person for
borrowed money, (ii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person in respect of letters of credit or other similar instruments (including
reimbursement obligations with respect thereto),
(iv) all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, which purchase price is due more than six months
after the date of placing such property in service or taking delivery thereof or
the completion of such services, except trade payables, (v) all obligations on
account of principal of such Person as lessee under capitalized leases, (vi) all
indebtedness of other Persons secured by a lien on any asset of such Person,
whether or not such indebtedness is assumed by such Person; provided that the
amount of such indebtedness shall be the lesser of (a) the fair market value of
such asset at such date of determination and (b) the amount of such
indebtedness, and (vii) all indebtedness of other Persons guaranteed by such
Person to the extent guaranteed; the amount of Indebtedness of any Person at any
date shall be the outstanding balance at such date of all unconditional
obligations as described above and, with respect to contingent obligations, the
maximum liability upon the occurrence of the contingency giving rise to the
obligation, provided that the amount outstanding at any time of any indebtedness
issued with original issue discount is the face amount of such indebtedness less
the remaining unamortized portion of the original issue discount of such
indebtedness at such time as determined in conformity with GAAP; and provided
further that Indebtedness shall not include any liability for current or
deferred federal, state, local or other taxes, or any current trade payables;
 
"Indemnitee" shall have the meaning ascribed thereto in Section 19.8;
 
"Initial Payment Date" shall mean the date that is three (3) months after the
Closing Date;
 
"Insurances Assignment" shall mean the first priority assignment in respect of
theinsurances over each of the Vessels, to be executed by the respective
Borrower in favor of the Security Trustee pursuant to Section 4.2(b)(ii),
substantially in the form set out in Exhibit F;

 
"Interest Expense" shall mean, with respect to the Guarantor and the
Subsidiaries, on a consolidated basis, for any period (without duplication),
interest expense, whether paid or accrued (including the interest component of
capitalized leases), on all Indebtedness of the Guarantor and the Subsidiaries
for such period, net of interest income, all determined in accordance with GAAP;
 
"Interest Notice" shall mean any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement entered into
among the Borrowers, or the Guarantor with either or both of the Hedging Banks,
which is designed to protect the Borrowers, or the Guarantor against
fluctuations in interest rates applicable under this Agreement and that certain
interest rate agreement dated November 5, 2008 between the Guarantor and DnB NOR
(but only with respect to the Confirmation (as defined therein), issued in
connection therewith dated June 14, 2011 and any other Confirmations (as defined
therein) that the Guarantor or the Borrowers expressly acknowledge in writing,
including in an email, relate to said interest rate agreement), to or under
which the Borrowers, or the Guarantor, are a party or a beneficiary on the date
of this Agreement or become party or a beneficiary hereafter; "ISM Code" shall
mean the International Safety Management Code for the Safe Operating of Ships
and for Pollution Prevention constituted pursuant to Resolution A.741(18) of the
International Maritime Organization and incorporated into the Safety of Life at
Sea Convention and includes any amendments or extensions thereto and any
regulation issued
 
"Interest Period(s)" shall mean periods of three or six months as selected by
the Borrowers, or as otherwise agreed by the Lenders and the Borrowers;
 
"Interest Rate Agreements" shall mean a notice from the Borrowers to the
Facility Agent specifying the duration of any relevant Interest Period,
substantially in the form set out in Exhibit J;
 
 

"ISPS Code"
pursuant thereto; shall mean the International Ship and Port Facility Security
Code adopted by the International Maritime Organization at a conference in
December, 2002 and amending the Safety of Life at Sea Convention and includes
any amendments or extensions thereto and any regulation issued pursuant thereto;



 
"IS SC" shall mean the International Ship Security Certificate issued pursuant
to the ISPS Code;
 
"LCI Shipholdings" shall have the meaning ascribed thereto in the preamble;
 
"Lenders" shall have the meaning ascribed thereto in the preamble;
 
"LIBOR Rate" shall mean, with respect to any Interest Period for either Tranche,
the rate per annum determined by the Facility Agent to be (i) the rate of
interest as displayed on Reuters Screen LIBOR01 (British Bankers' Association
Interest Settlement Dates) (or such other page as may replace such Reuters
Screen LIBOR01 on such system or on any other system of the information vendor
for the time being designated by the British Bankers' Association to calculate
the BBA Interest Settlement Rate (as defined in the British Bankers'
Association's Recommended Terms and Conditions ("BBAIRS" terms) dated August
1985)) as the rate per annum at which deposits are being quoted to prime banks
in Dollars for the relevant Interest Period at the London Interbank Market as of
11:00 A.M. London time, on the day that is two Banking Days prior to the first
day of such Interest Period, or (ii) if such rate does not appear on such page
or such service for the purposes of paragraph (i) or the Facility Agent
determines that no rate for the relevant period of time appears on such page or
service, the annual rate of interest rates quoted by the Facility Agent to
leading banks in the London Interbank Market in the ordinary course of business
as of 11:00 A.M. London time, on the day that is two Banking Days prior to the
first day of such Interest Period; provided, however, that if the Facility Agent
(after consultation with the Lenders) determines that the Lenders are not able
to borrow Dollars from leading banks in the London Interbank Market in the
ordinary course of business at published rates, LIBOR shall be determined in
accordance with Section 13.6;
 
"Majority Lenders" at any time shall mean Lenders holding an aggregate of more
than 66.66% of the Facility then outstanding;
 
"Mandated Lead Arrangers" shall have the meaning ascribed thereto in the
preamble;
 
"Mandatory Costs" shall mean in relation to the Facility or an unpaid sum the
rate per annum notified by any Lender to the Facility Agent to be the cost to
that Lender of compliance with all reserve asset, liquidity or cash margin or
similar requirement of any Federal Reserve Bank, any other central bank or
European Central Bank or the Financial Services Authority or similar institution
whose requirements such Lender complies with;
 
"Margin" shall mean the rate per annum equal to two and sixty-seven
one-hundredths of one percent (2.67%);
 
"Material Adverse Effect" shall mean a material adverse effect on the ability or
prospective ability of the Borrowers and/or the Guarantor to meet any of their
respective obligations with regard to (i) the Facility and the financing
arrangements established in connection therewith or (ii) any of their respective
Indebtedness or other obligations that, considered as a whole, are material to
the Borrowers and/or the Guarantor;
 
"Materials of Environmental Concern" shall have the meaning ascribed thereto in
Section 2.1(p);
 
"Mortgage(s)" shall mean the first preferred United States ship mortgage, the
first priority Panamanian naval mortgage or the second priority Panamanian naval
mortgage (as applicable) on the Vessels, to be executed by the Borrowers in
favor of the Security Trustee pursuant to Section 4.2.(b)(iv), substantially in
the form set out in Exhibits G, H-1 and H-2;
 
"MTSA" shall mean the Maritime & Transportation Security Act, 2002, as amended,
inter alia, by Public Law 107-295;
 
"Multiemployer Plan" shall mean, at any time, a "multiemployer plan" as defined
in Section 4001(a)(3) of ERISA to which either Borrower or any ERISA Affiliate
is making or accruing an obligation to make contributions or has within any of
the six preceding plan years made or accrued an obligation to make
contributions;
 
"Multiple Employer Plan" shall mean, at any time, an employee benefit plan,
other than a Multiemployer Plan, subject to Title IV of ERISA, to which a
Borrower or ERISA Affiliate, and one or more employers other than a Borrower or
ERISA Affiliate, is making or accruing an obligation to make contributions or in
the event that any such plan has been terminated, to which a Borrower or ERISA
Affiliate made or accrued an obligation to make contributions during any of the
five plan years preceding the date of termination of such plan;


"Note" shall mean the promissory note to be executed by the Borrowers to the
order of the Facility Agent pursuant to Section 4.1(c), to evidence the Facility
substantially in the form set out in Exhibit A;
 
"NYK Charter Party Agreement" shall mean the Charter Party Agreement, as
amended, relating to GREEN DALE entered into between Waterman Steamship, as
owner, and Nippon Yusen Kaisha, as charterer, on August 5, 1999 which is set to
expire on September 22, 2015 and may be extended (at the charterer's option) to
September 22, 2017 and then to September 22, 2019;
 
"Operator" shall mean the Person who is concerned with the operation of the
Vessels and falls within the definition of "Company" set out in rule 1.1.2 of
the ISM Code";
 
"Payment Dates" shall mean, with respect to each Tranche, the Initial Payment
Date and the dates falling at three (3) month intervals thereafter, the last of
which is the Final Payment Date;
 
"Person" shall mean any individual, sole proprietorship, corporation,
partnership (general or limited), limited liability company, business trust,
bank, trust company, joint venture, association, joint stock company, trust or
other unincorporated organization, whether or not a legal entity, or any
government or agency or political subdivision thereof;
 
"Plan" shall mean any employee benefit plan (other than a Multiemployer Plan or
a Multiple Employer Plan) covered by Title IV of ERISA;
 
"Proceeding" shall have the meaning ascribed thereto in Section 8.1(i);
 
"Required Percentage"
"Security Document(s)"
shall mean one hundred forty percent (140%), provided, however, that if the NYK
Charter Party Agreement is not extended beyond August 1, 2015 for GREEN DALE,
the Required Percentage for GREEN DALE shall be 150%;
shall mean the Mortgages, the Assignments, the Earnings Account Pledges and any
other documents that may be executed as security for the Facility and the
Borrowers'


 
obligations in connection therewith;
 
"Security Party(ies)" shall mean each of the Borrowers and the Guarantor;
 
"Security Trustee" shall have the meaning ascribed thereto in the preamble;
 
"SMC" shall mean the safety management certificate issued in respect of a Vessel
in accordance with rule 13 of the ISM code;
 
"subsidiary" shall mean, with respect to any Person, any business entity of
which more than 50% of the outstanding voting stock or other equity interest is
owned directly or indirectly by such Person and/or one or more other
subsidiaries of such Person;
 
"Subsidiary(ies)" shall mean all of the subsidiaries of the Guarantor;
 
"Taxes" shall mean any present or future income or other taxes, levies, duties,
charges, fees, deductions or withholdings of any nature now or hereafter
imposed, levied, collected, withheld or assessed by any taxing authority
whatsoever, except for taxes on or measured by the overall net income of each
Lender imposed by its jurisdiction of incorporation or applicable lending
office, the United States of America, the State or City of New York or any
governmental subdivision or taxing authority of any thereof or by any other
taxing authority having jurisdiction over such Lender (unless such jurisdiction
is asserted by reason of the activities of the Borrowers or any of the
Subsidiaries);
 
"Termination Event" shall mean (i) a "reportable event," as defined in Section
4043 of ERISA, (ii) the withdrawal of a Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a "substantial
employer," as defined in Section 4001(a)(2) of ERISA, or the incurrence of
liability by a Borrower or any ERISA Affiliate under Section 4064 of ERISA upon
the termination of a Multiple Employer Plan, (iii) the filing of a notice of
intent to terminate a Plan or a Multiple Employer Plan under Section 4041 of
ERISA or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041A of ERISA, (iv) the institution of proceedings to terminate a Plan,
a Multiple Employer Plan or a Multiemployer Plan, or (v) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, Multipl


Employer Plan or Multiemployer Plan;
 
"Total Loss" shall have the meaning ascribed thereto in the Mortgages;
 
"Tranche(s)" shall mean either or both, as the context requires, of Tranche1 and
Tranche 2;
 
"Tranche 1" shall mean the portion of the Facility attributable to ASIAN KING to
be made available by the Lenders to the Borrowers in a single Advance, provided,
however, that the principal amount of Tranche 1 shall be equal to the lesser of
(i) sixty percent (60%) of the Fair Market Value of ASIAN KING (as measured on
its Delivery Date) and (ii) Twenty Six Million Twenty Thousand Dollars
($26,020,000);
 
"Tranche 2" shall mean the portion of the Facility attributable to GREEN DALE to
be made available by the Lenders to the Borrowers in a single Advance, provided,
however, that the principal amount of Tranche 2 shall be equal to the lesser of
(i) sixty percent (60%) of the Fair Market Value of GREEN DALE (as measured on
its Delivery Date) and (ii) Nineteen Million Eight Hundred Eighty Thousand
Dollars ($19,880,000);
 
"Transaction Documents" shall mean each of this Agreement, the Note, the
Security Documents, the Fee Letter and any Interest Rate Agreements;
 
"Vessel(s)" shall mean either or both, as the context requires, of ASIAN KING
and GREEN DALE;
 
"Waterman Steamship" shall have the meaning ascribed thereto in the preamble;
 
"Withdrawal Liability(ies)" shall have the meaning given to such term under Part
1 of Subtitle E of Title IV of ERISA.
 
1.2Computation of Time Periods; Other Definitional Provisions. In this
Agreement, the
Note, the other Security Documents and the Fee Letter, in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each mean "to but
excluding"; words importing either gender include the other gender; references
to "writing" include printing, typing, lithography and other means of
reproducing words in a tangible visible form; the words "including," "includes"
and "include" shall be deemed to be followed by the words "without limitation";
references to articles, sections (or subdivisions of sections), exhibits,
annexes or schedules are to this Agreement, the Note or such Security Document,
as applicable; references to agreements and other contractual instruments
(including this Agreement, the Note and the Security Documents) shall be deemed
to include all subsequent amendments, amendments and restatements, supplements,
extensions, replacements and other modifications to such instruments (without,
however, limiting any prohibition on any suchamendm ents, extensions and other
modifications by the terms of this Agreement, the Note or any Security
Document); references to any matter that is "approved" or requires "approval" of
a party shall mean approval given in the sole and absolute discretion of such
party unless otherwise specified.
 
1.3Accounting Terms. Unless otherwise specified herein, all accounting terms
used in this Agreement, the Note and in the Security Documents shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Facility Agent or to the
Lenders under this Agreement shall be prepared, in accordance with generally
accepted accounting principles for the United States ("GAAP"), as amended from
time to time including amendments to GAAP made as a result of the conformity of
GAAP to International Financial Reporting Standards, provided, however, that
solely for purposes of determining the Guarantor's Consolidated Indebtedness,
GAAP shall be GAAP in effect as at March 31, 2011.
 
1.4 Certain Matters Regarding Materiality. To the extent that any
representation, warranty, covenant or other undertaking of any of the Security
Parties in this Agreement is qualified by reference to those which are not
reasonably expected to result in a "Material Adverse Effect" or language of
similar import, no inference shall be drawn therefrom that any Agent or Lender
has knowledge or approves of any noncompliance by such Security Party with any
governmental rule.
 
2. REPRESENTATIONS AND WARRANTIES
 
2.1Representations and Warranties. In order to induce the Creditors to enter
into this Agreement and to make the Facility available, each Security Party
hereby represents and warrants to the Creditors (which representations and
warranties shall survive the execution and delivery of this Agreement and the
Note and the drawdown of the Facility) that:
 
(a) Due Organization and Power. Each Security Party is validly existing in good
standing under the laws of its jurisdiction of incorporation, has full power to
carry on its business as now being conducted and to enter into and perform its
obligations under this Agreement, the Note and the Security Documents to which
it is a party, and is in compliance with all statutory, regulatory and other
requirements relative to such business and such agreements;
 
(b) Authorization and Consents. All necessary corporate action has been taken to
authorize, and all necessary consents and authorities have been obtained and
remain in full force and effect to permit, each Security Party to enter into and
perform its obligations under this Agreement, the Note and the Security
Documents and, in the case of each of the Borrowers to borrow, service and repay
the Facility and, as of the date of this Agreement, no further consents or
authorities are necessary for the service and repayment of the Facility or any
part thereof;
 
(c) Binding Obligations. This Agreement, the Note, the Security Documents and
the Fee Letter constitute or will, when executed and delivered, constitute the
legal, valid and binding obligations of each Security Party that is a party
thereto enforceable against such Security Party in accordance with their
respective terms, except to the extent that such enforcement may be limited by
equitable principles, principles of public policy or applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting generally the
enforcement of creditors' rights;

       (d) No Violation. The execution and delivery of, and the performance of
the provisions of, this Agreement, the Note, the Fee Letter and those of the
Security Documents to which it is to be a party by each Security Party do not
contravene any     applicable law or regulation existing at the date hereof or
any contractual restriction binding on such Security Party or the certificate of
incorporation or by-laws (or equivalent instruments) thereof and that the
proceeds of the Facility shall be used by     the Borrowers exclusively for
their own account and for the purpose set forth in Section 3 . 1 (a);
 
(e) Filings; Stamp Taxes. Other than the recording of the Mortgages with the
appropriate authorities for the United States and the Republic of Panama (as
applicable), and the filing of Uniform Commercial Code Financing Statements with
the Department of State of the State of New York and the Recorder of Deeds of
the District of Columbia in respect of the Assignments, and the payment of
filing or recording fees consequent thereto, it is not necessary for the
legality, validity, enforceability or admissibility into evidence of this
Agreement, the Note, the Security Documents or the Fee Letter that any of them
or any document relating thereto be registered, filed, recorded or enrolled with
any court or authority in any relevant jurisdiction or that any stamp,
registration or similar Taxes be paid on or in relation to this Agreement, the
Note, any of the Security Documents or the Fee Letter;
 
Litigation. No action, suit or proceeding is pending or threatened against any
Security Party before any court, board of arbitration or administrative agency
which could or might have a Material Adverse Effect;
 
(g) No Default. No Security Party is in default under any material agreement by
which it is bound, or is in default in respect of any material financial
commitment or obligation;
 
(h) Vessels. Upon delivery of the relevant Vessel to the relevant Borrower, each
of the Vessels:
 
(i)  
will be in the sole and absolute ownership of the relevant Borrower and duly
registered in such Borrower's name under the United States or Panamanian flag
(as applicable), unencumbered, save and except for the relevant Mortgage or
Mortgages (as applicable) and as permitted thereby;

 
(ii)  
will be classed in the highest classification and rating for vessels of the same
age and type with its Classification Society without any material outstanding
recommendations;

 
(iii)  
will be operationally seaworthy and in every way fit for its intended service;
and

 
(iv)  
will be insured in accordance with the provisions of the relevant Mortgage or
Mortgages (as applicable) and the requirements thereof in respect of such
insurances will have been complied with;

 
(i)Insurance. Each of the Security Parties has insured its properties and assets
against such risks and in such amounts as are customary for companies engaged in
similar businesses;


(j)Financial Information. Except as otherwise disclosed in writing to the
Facility Agento n or prior to the date hereof, all financial statements,
information and other data furnished by any Security Party to the Facility Agent
are complete and correct, such financial statements have been prepared in
accordance with GAAP and accurately and fairly present the financial condition
of the parties covered thereby as of the respective dates thereof and the
results of the operations thereof for the period or respective periods covered
by such financial statements, and since the date of the Guarantor's financial
statements most recently delivered to the Facility Agent there has been no
Material Adverse Effect as to any of such parties and none thereof has any
contingent obligations, liabilities for taxes or other outstanding financial
obligations which are material in the aggregate except as disclosed in such
statements, information and data;
 
(k) Tax Returns. Each Security Party has filed all material tax returns required
to be filed thereby and has paid all taxes payable thereby which have become
due, other than those not yet delinquent or the nonpayment of which would not
have a Material Adverse Effect and except for those taxes being contested in
good faith and by appropriate proceedings or other acts and for which adequate
reserves shall have been set aside on its books;
 
(1)ERISA. The execution and delivery of this Agreement and the consummation of
thet ransactions hereunder will not involve any prohibited transaction within
the meaning of ERISA or Section 4975 of the Code and no condition exists or
event or transaction has occurred in connection with any Plan, Multiple Employer
Plan or Multiemployer Plan maintained or contributed to by any member of the
ERISA Group or any ERISA Affiliate resulting from the failure of any thereof to
comply with ERISA which is reasonably likely to result in any member of the
ERISA Group or any ERISA Affiliate incurring any liability, fine or penalty
which individually or in the aggregate could have a Material Adverse Effect. No
member of the ERISA Group nor any ERISA Affiliate, individually or collectively,
has incurred, or reasonably expects to incur, Withdrawal Liabilities or
liabilities upon the happening of a Termination Event the aggregate of which for
all such Withdrawal Liabilities and other liabilities exceeds or would exceed
$30,000,000. With respect to any Multiemployer Plan, Multiple Employer Plan or
Plan, no member of the ERISA Group nor any ERISA Affiliate is aware of or has
been notified that any "variance" from the "minimum funding standard" has been
requested (each such term as defined in Part 3, Subtitle B, of Title I of
ERISA). No member of the ERISA Group nor any ERISA Affiliate has received any
notice that any Multiemployer Plan is in reorganization, within the meaning of
Title IV of ERISA, which reorganization could have a Material Adverse Effect;
 
(m) Chief Executive Office. The chief executive office and chief place of
business of each Security Party and the office in which the records relating to
the earnings and other receivables of each Security Party are kept is, and will
continue to be, located at 11 North Water Street, Suite 18290, Mobile, Alabama
36602, USA;
 
(n) Foreign Trade Control Regulations. To the best knowledge of each of the
Security Parties, none of the transactions contemplated herein will violate the
provisions of any statute, regulation or resolution enacted by the United States
of America, any other nation or group of nations, or the United Nations to
prohibit or limit economic transactions with certain foreign Persons including,
but not limited to, the Comprehensive Iran Sanctions, Accountability and
Divestment Act of 2010 and any of the provisions, without limitation, of the
Foreign Assets Control
Regulations of the United States of America (Title 31, Code of Federal
Regulations, Chapter V, Part 500, et seq., as amended);
 
(o) Equity Ownership. Each of the Borrowers is owned, directly or indirectly,
one hundred percent (100%) by the Guarantor;
 
(p) Environmental Matters and Claims. (a) Except as heretofore disclosed in
writing to the Facility Agent (i) each of the Borrowers and its Affiliates
(which for purposes of this Section 2(p) shall be deemed to include the
Guarantor and its Affiliates) will, when required to operate their business as
then being conducted, be in compliance with all applicable United States federal
and state, local, foreign and international laws, regulations, conventions and
agreements relating to pollution prevention or protection of human health or the
environment (including, without limitation, ambient air, surface water, ground
water, navigable waters, waters of the contiguous zone, ocean waters and
international waters), including, without limitation, laws, regulations,
conventions and agreements relating to (1) emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous materials, oil, hazardous substances, petroleum and
petroleum products and by-products ("Materials of Environmental Concern"), or
(2) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern
("Environmental Laws"); (ii) each of the Borrowers and its Affiliates will, when
required, have all permits, licenses, approvals, rulings, variances, exemptions,
clearances, consents or other authorizations required under applicable
Environmental Laws ("Environmental Approvals") and will, when required, be in
compliance with all Environmental Approvals required to operate their business
as then being conducted; (iii) each of the Borrowers has not nor has any
Affiliate thereof received any notice of any claim, action, cause of action,
investigation or demand by any person, entity, enterprise or government, or any
political subdivision, intergovernmental body or agency, department or
instrumentality thereof, alleging potential liability for, or a requirement to
incur, material investigator costs, cleanup costs, response and/or remedial
costs (whether incurred by a governmental entity or otherwise), natural
resources damages, property damages, personal injuries, attorneys' fees and
expenses, or fines or penalties, in each case arising out of, based on or
resulting from (1) the presence, or release or threat of release into the
environment, of any Materials of Environmental Concern at any location, whether
or not owned by such person, or (2) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law or Environmental
Approval ("Environmental Claim") (other than Environmental Claims that have been
fully and finally adjudicated or otherwise determined and all fines, penalties
and other costs, if any, payable by the Security Parties in respect thereof have
been paid in full or which are fully covered by insurance (including permitted
deductibles)); and (iv) there are no circumstances that may prevent or interfere
with such full compliance in the future; and (b) except as heretofore disclosed
in writing to the Facility Agent there is no Environmental Claim pending or
threatened against either of the Borrowers or any Affiliate thereof and there
are no past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge or
disposal of any Materials of Environmental Concern, that could form the basis of
any Environmental Claim against such persons the adverse disposition of which
may result in a Material Adverse Effect;
 
(q) Liens. Other than as disclosed in Schedule III, there are no liens of any
kind on any property owned by any Security Party other than those liens created
pursuant to this Agreement or the Security Documents or permitted thereby;
 
(r) Indebtedness. Other than as disclosed in Schedule IV, none of the Security
Parties has any Indebtedness;
 
(s) Payment Free of Taxes. All payments made or to be made by the Security
Parties under or pursuant to this Agreement, the Note, the Security Documents
and the Fee Letter shall be made free and clear of, and without deduction or
withholding for an account of, any Taxes;
 
(t) No Proceedings to Dissolve. There are no proceedings or actions pending or
contemplated by any Security Party or, to the best knowledge of any Security
Party, contemplated by any third party, to dissolve or terminate any Security
Party;
 
(u) Solvency. In the case of each of the Security Parties, (a) the sum of its
assets, at a fair valuation, does and will exceed its liabilities, including, to
the extent they are reportable as such in accordance with GAAP, contingent
liabilities, (b) the present fair market salable value of its assets is not and
shall not be less than the amount that will be required to pay its probable
liability on its then existing debts, including, to the extent they are
reportable as such in accordance with GAAP, contingent liabilities, as they
mature, (c) it does not and will not have unreasonably small working capital
with which to continue its business and (d) it has not incurred, does not intend
to incur and does not believe it will incur debts beyond its ability to pay such
debts as they mature;
 
(v) Compliance with Laws. Each of the Security Parties is in compliance with all
applicable laws, except where any failure to comply with any such applicable
laws would not, alone or in the aggregate, have a Material Adverse Effect; and
 
(w) Survival. All representations, covenants and warranties made herein and in
any certificate or other document delivered pursuant hereto or in connection
herewith shall survive the making of the Facility and the issuance of the Note.
 
3. THE FACILITY
 
3.1           (a)Purposes. The Lenders shall make the Facility available to the
Borrowers, on
a joint and several basis, for the purpose of partially financing the
acquisition costs of the Vessels.
 
(b) Making of the Facility. Each of the Lenders, relying upon each of the
representations and warranties set out in Section 2, hereby severally and not
jointly agrees with the Borrowers that, subject to and upon the terms of this
Agreement, it will, not later than 11:00 a.m. New York City time on the Drawdown
Dates, make its portion of the relevant Tranche, in Federal or other funds,
immediately available in New York City to the Facility Agent at its address set
forth on Schedule I or to such account of the Facility Agent most recently
designated by it for such purpose by notice to the Lenders. Unless the Facility
Agent determines that any applicable condition specified in Sections 4.1 or 4.2
has not been satisfied, the Facility Agent will make the funds so received from
the Lenders available to the Borrowers at the aforesaid address, subject to the
receipt of the funds by the Facility Agent as provided in the immediately
preceding sentence, not later than 2:30 P.M. (New York City time) on the
Drawdown Dates, and in any event as soon as practicable after receipt.
 
3.2 Receipt of Funds. Unless the Facility Agent shall have received notice from
a Lender prior to the Closing Date that such Lender will not make available to
the Facility Agent such Lender's share of such Advance, the Facility Agent may
assume that such Lender has made such share available to the Facility Agent on
the date of such Advance in accordance with this Section 3.2 and the Facility
Agent may, in reliance upon such assumption, make available to the Borrowers on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such share available to the Facility Agent, such Lender and the
Borrowers (but without duplication) severally agree to repay to the Facility
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrowers until the date such amount is repaid to the Facility Agent, at (i) in
the case of the Borrowers, a rate per annum equal to the Applicable Rate and
(ii) in the case of such Lender, the actual costs of funds incurred by the
Facility Agent for such funds. If such Lender shall repay to the Facility Agent
such corresponding amount, such amount so repaid shall constitute such Lender's
share of the Advance included in such Advance for purposes of this Agreement as
of the date such Advance was made. Nothing in this Section 3.2 shall be deemed
to relieve any Lender of its obligation to make its share of the Advances to the
extent provided in this Agreement. In the event that the Borrowers are required
to repay an Advance to the Facility Agent pursuant to this Section 3.2 as
between the Borrowers and the defaulting Lender, the liability for any
breakfunding costs as described in Section 4.4 shall be borne by the defaulting
Lender. If the defaulting Lender has not paid any such breakfunding costs upon
demand by the Facility Agent therefor, the Borrowers shall pay such breakfunding
costs upon demand by the Facility Agent and the Borrowers shall be entitled to
recover any such payment for breakfunding costs made by the Borrowers from the
defaulting Lender.
 
3.3Drawdown Notice. The Borrowers shall, by 10:00 a.m. New York City time on a
day which is at least three (3) Banking Days (or fewer Banking Days if agreed by
the Lenders) before the Drawdown Date with respect to each Advance, serve a
notice (a "Drawdown Notice"), substantially in the form of Exhibit B, on the
Facility Agent, which notice shall (a) be in writing addressed to the Facility
Agent, (b) be effective on receipt by the Facility Agent, (c) specify the amount
of the Facility to be drawn, (d) specify the Banking Day on which the Facility
is to be drawn, (e) specify the disbursement instructions, (f) specify the
Interest Period and (g) be irrevocable.
 
3.4 Effect of Drawdown Notice. Delivery of a Drawdown Notice shall be deemed to
constitute a warranty by each of the Borrowers (a) that the representations and
warranties stated in Section 2 (updated mutatis mutandis) are true and correct
on and as of the date of the Drawdown Notice and will be true and correct on and
as of the Drawdown Date as if made on such date, and (b) that no Event of
Default nor any event which with the giving of notice or lapse of time or both
would constitute an Event of Default has occurred and is continuing.
 
4. CONDITIONS PRECEDENT
 
4.1Conditions Precedent to this Agreement. The obligation of the Lenders to make
the
Facility available to the Borrowers under this Agreement shall be expressly
subject to the following conditions precedent:
 
(a) Corporate Authority. The Facility Agent shall have received the following
documents in form and substance satisfactory to the Facility Agent and its legal
advisers:
 
(i)  
copies, certified as true and complete by an officer of each of the Security
Parties, of the resolutions of its board of directors and, with respect to the
Borrowers, shareholders evidencing approval of the Transaction Documents to
which each is a party and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf,
including the execution of the Drawdown Notice;

 
(ii)  
copies, certified as true and complete by an officer of each of the Security
Parties, of the certificate or articles of incorporation and by-laws or similar
constituent document thereof;

 
(iii)  
copies, certified as true and complete by an officer of each of the Security
Parties, of the names and true signatures of the officers of such Security
Parties authorized to sign each Transaction Document to which it is or is to be
a party and the other documents to be delivered hereunder and thereunder;

 
(iv)  
certificate of the jurisdiction of each Security Party as to the good standing
thereof; and

 
(v)  
a certificate signed by the Chairman, President, Executive Vice President,
Treasurer, Comptroller, Controller or chief financial officer of each of the
Security Parties to the effect that (A) no Default or Event of Default shall
have occurred and be continuing and (B) the representations and warranties of
such Security Party contained in this Agreement are true and correct as of the
date of such certificate.

 
(b) The Agreement. Each of the Security Parties shall have duly executed and
delivered this Agreement to the Facility Agent.
 
(c) The Note. Each of the Borrowers shall have duly executed and delivered the
Note to the Facility Agent.
 
(d) The Creditors. The Facility Agent shall have received executed counterparts
of this Agreement from each of the Lenders.
 
(e) Fees. The Creditors shall have received payment in full of all fees and
expenses due to each thereof pursuant to the terms hereof on the date when due
including, without limitation, all fees and expenses due under Section 15.
 
(f) Environmental Claims. The Lenders shall be satisfied that none of the
Security
Parties is subject to any Environmental Claim which could reasonably be expected
to have a Material Adverse Effect.
 
(g)Legal Opinions. The Facility Agent, on behalf of the Agents and the Lenders,
shall have received opinions addressed to the Facility Agent from (i) Jones,
Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P., special counsel to the
Security Parties, and (ii) Seward & Kissel LLP, special counsel to the Agents
and the Lenders, in each case in such form as the Facility Agent may require, as
well as such other legal opinions as the Lenders shall have required as to all
or any matters under the laws of the State of Delaware, the State of New York,
the United States of America, and the Republic of the Marshall Islands covering
certain of the representations and warranties and conditions which are the
subjects of Sections 2 and 4, respectively.
 
(h) Officer's Certificate. The Facility Agent shall have received a certificate
signed by the President or other duly authorized executive officer of each of
the Borrowers certifying that under applicable law existing on the date hereof,
the Borrowers shall not be compelled by law to withhold or deduct any Taxes from
any amounts to become payable to the Facility Agent for the account of the
Creditors hereunder.
 
(i) Charter Party Agreements. The Borrowers shall have delivered to the Facility
Agent copies, certified as true and complete by an officer of each of the
Borrowers, of each of the Charter Party Agreements.
 
Earnings Accounts. Each of the Borrowers shall have established an Earnings
Account with the Facility Agent into which the Assigned Moneys are to be paid
and each of the Borrowers shall have agreed that such Assigned Moneys are to be
paid into the applicable Earnings Account.
 
(k)Earnings Account Pledges. Each of the Borrowers shall have executed and
delivered to the Facility Agent an Earnings Account Pledge relating to its
Earnings Account.
 
(1) UCC Filings. The Facility Agent shall have received evidence that Uniform
Commercial Code Financing Statements have been filed in the District of
Columbia, the State of New York and in such other jurisdictions as the Facility
Agent may reasonably require.
 
(m) Financial Statements. Each of the Security Parties shall deliver to the
Facility Agent consolidated financial statements for the period ending March 31,
2011.
 
(n) Licenses, Consents and Approvals. The Facility Agent shall have received
satisfactory evidence that all necessary licenses, consents and approvals in
connection with the transactions contemplated by this Agreement, the Note, the
Security Documents, the Fee Letter and any Interest Rate Agreement have been
obtained.
 
(o) Know Your Customer Requirements. The Facility Agent shall have received
documentation to its satisfaction in connection with its know your customer
requirements, including but not limited to:
 
(i)  
completed bank account opening mandates with telephone and fax indemnities to
include a list of all account holders' authorized signatories and specimens of
their signatures;

 
(ii)  
certified list of directors, including titles, business and residential
addresses and dates of birth;

 
(iii)  
certified true copy of photo identification (i.e. passport or driving license)
and evidence of residential address (i.e. utility bill or bank statement) for
all authorized signatories;

 
 
(iv)  
with respect to each Borrower, certificate of ultimate beneficial ownership,
certified by the respective secretary or assistant secretary of such entity; and

 
(v)  
non-resident declaration forms, if applicable.

 
(p)No Material Adverse Effect. The Lenders shall be satisfied that there has
been no Material Adverse Effect since March 31, 2011.
 
4.2Conditions Precedent to a Delivery Advance. The obligation of the Lenders to
make a Delivery Advance available to the Borrowers under this Agreement on the
relevant Drawdown Date shall be expressly subject to the following conditions
precedent:
 
(a)Vessel Documents. The Facility Agent shall have received evidence
satisfactory to it and its counsel that the relevant Vessel upon delivery to the
relevant Borrower will be:
 
(i)  
in the sole and absolute ownership of such Borrower and duly registered in

 
 
such Borrower's name under the United States or Panamanian flag (as applicable)
free of all liens and encumbrances of record other than the Mortgage or
Mortgages (as applicable) over such Vessel;

 
(ii)  
insured in accordance with the provisions of the applicable Mortgage or

 
 
Mortgages (as applicable) and all requirements of the applicable Mortgage or
Mortgages (as applicable) in respect of such insurance have been fulfilled
(including, but not limited to, letters of undertaking from the insurance
brokers, including confirmation notices of assignment, notices of cancellation
and loss payable clauses acceptable to the Lenders);

 
(iii)  
classed in the highest classification and rating for vessels of the same age and

 
 
type with its Classification Society without any material outstanding
recommendations; and

 
(iv)  
operationally seaworthy and in every way fit for its intended service.

 
(b)Security Documents. The relevant Borrower shall have executed and delivered
to the Facility Agent:
 
(i)  
the Earnings and Charterparties Assignment relating to its Vessel;

                   (ii) the Insurances Assignment relating to its Vessel;
 
(iii)  
the Assignment Notice and the acknowledgement thereof in respect of (i) and (ii)
above; and

 
(iv)  
the Mortgage or Mortgages (as applicable) relating to its Vessel. 23


(c)            UCC Filings. The Facility Agent shall have received evidence that
Uniform Commercial Code Financing Statements have been filed in the District of
Columbia, the State of New York and in such other jurisdictions as the Facility
Agent may reasonably require.
 
(d)            Registration of the Mortgage. The Facility Agent shall have
received satisfactory evidence that the Mortgage or Mortgages (as applicable) on
the respective Vessel has been duly registered under the laws of the United
States of America or Panama (as applicable) and, except for the second priority
Panamanian mortgage over the ASIAN KING, constitutes a first priority mortgage
lien under the laws of such jurisdiction and a foreign "preferred mortgage"
under Chapter 313 of Title 46 of the United States Code (46 U.S.C. §§ 31301 et
seq.).
       (e)         Vessel Appraisals. The Facility Agent shall have received
appraisals, in form and substance satisfactory to the Facility Agent, as to the
Fair Market Value of the relevant Vessel.
 
(f)            ISM DOC. To the extent required to be obtained by the ISM Code
the Security Trustee shall have received a copy of the DOC for the relevant
Vessel.
 
(g)            Evidence of Current COFR. The Facility Agent shall have received
a copy of the current Certificate of Financial Responsibility pursuant to the
Oil Pollution Act 1990 for the GREEN DALE.
 
(h)            Vessel Liens. The Facility Agent shall have received evidence
satisfactory to it and to its legal advisor that, save for the liens created by
its Mortgage or Mortgages (as applicable) and the related Assignments, there are
no liens, charges or encumbrances of any kind whatsoever on the relevant Vessel
or on its earnings except as permitted hereby or by any of the Security
Documents.
 
(i)            Vessel Delivery. The Facility Agent shall be satisfied that
satisfactory arrangements have been made for (x) the registration of the
relevant Vessel in the name of the applicable Borrower under the United States
or Panamanian flag (as applicable), (y) the execution of its Mortgage or
Mortgages (as applicable) and (z) the recordation of its Mortgage or Mortgages
(as applicable) with the National Vessel Documentation Center of the United
States Coast Guard or the appropriate authorities in the Republic of Panama (as
applicable).
 
(j)            Vessel Insurances. The Facility Agent shall have received any
evidence the Facility Agent shall reasonably require that the relevant Vessel is
insured in accordance with its Mortgage or Mortgages (as applicable) and that
all requirements in respect of such insurances have been complied with.
 
(k)            Insurance Report. The Facility Agent shall have received a
detailed report from a firm of independent marine insurance consultants
appointed by the Facility Agent in respect of the insurances on the relevant
Vessel, in form and substance satisfactory to the Facility Agent; the cost of
such report to be for the account of the Borrowers.
 
(1)Legal Opinions. The Facility Agent, on behalf of the Agents and the Lenders,
shall have received opinions addressed to the Facility Agent from (i) Jones,
Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P., special counsel to the
Security Parties, (ii) Seward & Kissel LLP, special counsel to the Agents and
the Lenders, and (iii) as applicable, Patton, Moreno & Asvat, special Panamanian
counsel to the Agents and the Lenders, in each case in such form as the Facility


Agent may require, as well as such other legal opinions as the Lenders shall
have required as to all or any matters under the laws of the State of Delaware,
the State of New York, the United States of America, the Republic of the
Marshall Islands, and Panama covering certain of the representations and
warranties and conditions which are the subjects of Sections 2 and 4,
respectively.
 
4.3Further Conditions Precedent. The obligation of the Lenders to make any
Advance available to the Borrowers shall also be expressly conditional upon:
 
(a)            Drawdown Notice. The Facility Agent having received a Drawdown
Notice in accordance with the terms of Section 3.3.
 
(b)            Representations and Warranties True. The representations stated
in Section 2 being true and correct as if made on that date.
 
(c)            No Default. No Default or Event of Default having occurred and
being continuing or would result from the making of the requested Advance.
 
(d)            No Material Adverse Effect. There having been no Material Adverse
Effect since March 31, 2011.
 
(e)            Miscellaneous. The Facility Agent shall be satisfied with any
other document, authorization, opinion or assurance it may require.
 
4.4 Breakfunding Costs. In the event that, on the date specified for the making
of an Advance on the Drawdown Notice, the Lenders shall not be obliged under
this Agreement to make the requested Advance available under this Agreement,
each of the Borrowers shall indemnify and hold the Lenders fully harmless
against any losses which the Lenders (or any thereof) may sustain as a result of
borrowing or agreeing to borrow funds to meet the drawdown requirement of the
Drawdown Notice and the certificate of the relevant Lender or Lenders shall,
absent manifest error, be conclusive and binding on the Borrowers as to the
extent of any such losses.
 
4.5 Satisfaction after Drawdown. Without prejudice to any of the other terms and
conditions of this Agreement, in the event all of the Lenders elect, in their
sole discretion, to make the Facility available to the Borrowers prior to the
satisfaction of all or any of the conditions referred to in Sections 4.1, 4.2
and 4.3, each of the Borrowers hereby covenants and undertakes to satisfy or
procure the satisfaction of such condition or conditions within seven (7) days
after the Drawdown Date (or such longer period as the Majority Lenders, in their
sole discretion, may agree).
 
5. REPAYMENT AND PREPAYMENT
 
5.1 Repayment. Subject to the provisions of this Section 5 regarding application
of prepayments, the Borrowers shall repay the principal of the Facility in
twenty eight (28) consecutive quarterly installments beginning on the Initial
Payment Date and ending on the Final Payment Date, each of the first twenty
seven (27) installments being in an amount equal to one-twenty eighth (1/28th)
of the amount of the Facility made available to the Borrowers and the last such
installment being in the amount of the Final Payment, such last installment to
be paid on the Final Payment Date. The Borrowers' obligations to repay the
Facility shall be joint and several.

          
       5.2Voluntary Prepayment; No Re-borrowing. The Borrowers may prepay, upon
three (3) Banking Days written notice, the Facility or any portion thereof,
without penalty, provided that if such prepayment is made on a day other than a
Payment Date, such prepayment shall be made together with the costs and expenses
provided for in Section 13.8. Each prepayment shall be in a minimum amount of
Five Million Dollars ($5,000,000), plus any One Million Dollar ($1,000,000)
multiple thereof, or the full amount of the Facility then outstanding. No part
of the Facility once repaid or prepaid will be available for re-borrowing.
 
5.3Mandatory Prepayment; Sale or Loss of a Vessel. Upon (i) the sale of either
of the Vessels or (ii) the earlier of (x) ninety (90) days after the Total Loss
(as such term is defined in the Mortgages) of either of the Vessels or (y) the
date on which the insurance proceeds in respect of such loss are received by the
Borrowers or the Security Trustee as assignee thereof, the Tranche attributable
to such Vessel shall be repaid in full together with the costs and expenses
provided for in Section 13.8.
 
5.4 Interest and Cost With Application of Prepayments. Any and all prepayments
hereunder, whether mandatory or voluntary, shall be applied in the following
order:
 
(1)            firstly, towards accrued and unpaid interest and for fees due
under this Agreement and the Fee Letter; and
 
(2)            secondly, towards the installments of the Facility in the inverse
order of their due dates for payment.
 
5.5Borrowers' Obligation Absolute. The Borrowers' obligation to pay each
Creditor hereunder and under the Note shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid strictly in accordance
with the terms hereof and thereof, under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrowers may have or may have had against the Creditors.
 
6. INTEREST AND RATE
 
6.1           Payment of Interest; Interest Rate. (a)Each of the Borrowers
hereby promises to pay to the Lenders interest on the unpaid principal amount of
the Facility for the period commencing on the initial Drawdown Date until but
not including the stated maturity thereof (whether by acceleration or otherwise)
or the date of prepayment thereof at the Applicable Rate, which shall be the
rate per annum which is equal to the aggregate of (a) the LIBOR Rate plus (b)
the Margin plus (c) Mandatory Costs, if applicable. The Facility Agent shall
promptly notify the Borrowers and the Lenders in writing of the Applicable Rate
as and when determined. Each such determination, absent manifest error, shall be
conclusive and binding upon the Borrowers. Accrued interest on the Facility
shall be payable in arrears on the last day of each Interest Period, except that
if the Borrowers shall select an Interest Period in excess of three (3) months,
accrued interest shall be payable during such Interest Period on each three (3)
month anniversary of the commencement of such Interest Period and upon the end
of such Interest Period.
 
(b) Notwithstanding the foregoing, each of the Borrowers agrees that after the
occurrence and during the continuance of an Event of Default, the Facility shall
bear interest at the Default Rate. In addition, each of the Borrowers hereby
promises to pay interest (to the extent that the payment of such interest shall
be legally enforceable) on any overdue interest, and on any other amount payable
by the Borrowers hereunder which shall not be paid in full when due (whether at
stated maturity, by acceleration or otherwise), for the period commencing on the
due date thereof until but not including the date the same is paid in full at
the Default Rate.
 
(c) The Borrowers shall give the Facility Agent an Interest Notice specifying
the Interest Period selected at least three (3) Banking Days prior to the end of
any then existing Interest Period, which notice the Facility Agent agrees to
forward on to all Lenders as soon as practicable. If at the end of any then
existing Interest Period the Borrowers fail to give an Interest Notice, the
relevant Interest Period shall be three (3) months. No Interest Period may
extend beyond the Final Payment Date. The Borrowers' right to select an Interest
Period shall be subject to the restriction that no selection of an Interest
Period shall be effective unless each Lender is satisfied that the necessary
funds will be available to such Lender for such period and that no Event of
Default or event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default shall have occurred and be continuing.
 
(d) Interest payable at the Default Rate shall be payable from time to time on
demand of the Facility Agent.
 
6.2 Maximum Interest. Anything in this Agreement or the Note to the contrary
notwithstanding, the interest rate on the Facility shall in no event be in
excess of the maximum rate permitted by Applicable Law.
 
7. PAYMENTS
 
7.1Time and Place of Payments, No Set Off. All payments to be made hereunder by
the Borrowers shall be made to the Facility Agent, not later than 3 p.m. New
York time (any payment received after 3 p.m. New York time shall be deemed to
have been paid on the next Banking Day) on the due date of such payment, at its
office located at 200 Park Avenue, New York, New York 10166 or to such other
office of the Facility Agent as the Facility Agent may direct, without set-off
or counterclaim and free from, clear of, and without deduction for, any Taxes,
provided, however, that if the Borrowers shall at any time be compelled by law
to withhold or deduct any Taxes from any amounts payable to the Lenders
hereunder, then the Borrowers shall pay such additional amounts in Dollars as
may be necessary in order that the net amounts received after withholding or
deduction shall equal the amounts which would have been received if such
withholding or deduction were not required and, in the event any withholding or
deduction is made, whether for Taxes or otherwise, the Borrowers shall promptly
send to the Facility Agent such documentary evidence with respect to such
withholding or deduction as may be required from time to time by the Lenders.
 
7.2Tax Credits. If any Lender obtains the benefit of a credit against the
liability thereof for federal income taxes imposed by any taxing authority for
all or part of the Taxes as to which the Borrowers have paid additional amounts
as aforesaid (and each Lender agrees to use commercially reasonable efforts to
obtain the benefit of any such credit which may be available to it, provided
that (i) it has knowledge that such credit is in fact available to it and (ii)
it is able to attribute such credit to this Facility), then such Lender shall
reimburse the Borrowers for the amount of the credit so obtained. The decision
as to whether or not to seek such a benefit is in the sole discretion of the
Lenders. Each Lender agrees that in the event that Taxes are imposed on account
of the situs of its loans hereunder, such Lender, upon acquiring knowledge of
such event, shall, if commercially reasonable, shift such loans on its books to
another office of such Lender so as to avoid the imposition of such Taxes.
 
7.3 Computations; Banking Days.
 
(a) All computations of interest and fees shall be made by the Facility Agent or
the Lenders, as the case may be, on the basis of a 360-day year, in each case
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which interest or fees are payable. Each
determination by the Facility Agent or the Lenders of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(b) Whenever any payment hereunder or under the Note shall be stated to be due
on a day other than a Banking Day, such payment shall be due and payable on the
next succeeding Banking Day unless the next succeeding Banking Day falls in the
following calendar month, in which case it shall be payable on the immediately
preceding Banking Day.
 
8. EVENTS OF DEFAULT
 
8.1Events of Default. In the event that any of the following events shall occur
and be
continuing:
 
(a)            Principal Payments. Any principal of the Facility is not paid on
the due date therefor; or
 
(b)            Interest and other Payments. Any interest on the Facility or any
other amount becoming payable under this Agreement and under any Transaction
Document or under any of them, is not paid within three (3) Banking Days from
the date when due; or
 
(c)            Representations, etc. Any representation, warranty or other
statement made by any of the Security Parties in this Agreement or in any other
instrument, document or other agreement delivered in connection herewith proves
to have been untrue or misleading in any material respect as at the date as of
which it was made; or
 
(d)            Impossibility, Illegality. It becomes impossible or unlawful for
any of the Security Parties to fulfill any of the covenants and obligations
contained herein or in any Transaction Document, or for any of the Lenders to
exercise any of the rights vested in any of them hereunder or under the other
Transaction Documents and such impossibility or illegality, in the reasonable
opinion of such Lender, will have a Material Adverse Effect on any of its rights
hereunder or under the other Transaction Documents or on any of its rights to
enforce any thereof; or
 
(e)            Mortgages. There is any default under any of the Mortgages; or
 
(f)            Certain Covenants. Any Security Party defaults in the performance
or observance of any covenant contained in Section 9.1(b), 9.1(m), 9.1(n),
9.1(w), 9.2(a) (with respect to Collateral only), 9.2(i), 9.2(k), 9.2(n) and
9.3(a) through (d) inclusive; or


(g)            Covenants. One or more of the Security Parties default in the
performance of any term, covenant or agreement contained in this Agreement or in
the other Transaction Documents, or in any other instrument, document or other
agreement delivered in connection herewith or therewith, in each case other than
an Event of Default referred to elsewhere in this Section 8.1, and such default
continues unremedied for a period of fifteen (15) days after written notice
thereof has been given to the relevant Security Party or Parties by the Facility
Agent at the request of any Lender; or
 
(h)            Indebtedness and Other Obligations. Any Security Party defaults
in the payment when due (subject to any applicable grace period) of any
Indebtedness or of any other indebtedness, in either case, in an outstanding
principal amount equal to or exceeding Two Million Dollars ($2,000,000) or such
Indebtedness or other indebtedness is, or by reason of such default is subject
to being, accelerated or any party becomes entitled to enforce the security for
any such Indebtedness or other indebtedness and such party shall take steps to
enforce the same, unless such default or enforcement is being contested in good
faith and by appropriate proceedings or other acts and such Security Party has
set aside on its books adequate reserves with respect thereto; or
 
(i)            Bankruptcy. Any Security Party commences any proceedings relating
to any substantial portion of its property under any reorganization, arrangement
or readjustment of debt, dissolution, winding up, adjustment, composition,
bankruptcy or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect (a "Proceeding"), or there is commenced against any thereof
any Proceeding and such Proceeding remains undismissed or unstayed for a period
of sixty (60) days; or any receiver, trustee, liquidator or sequestrator of, or
for, any thereof or any substantial portion of the property of any thereof is
appointed and is not discharged within a period of sixty (60) days; or any
thereof by any act indicates consent to or approval of or acquiescence in any
Proceeding or to the appointment of any receiver, trustee, liquidator or
sequestrator of, or for, itself or any substantial portion of its property; or
 
(j)            Judgments. Any judgment or order is made the effect whereof would
be to render invalid this Agreement or any other Transaction Document or any
material provision thereof or any Security Party asserts that any such agreement
or provision thereof is invalid; or judgments or orders for the payment of money
(not paid or fully covered by insurance, subject to applicable deductibles) in
excess of $2,500,000 in the aggregate for the Guarantor or its Subsidiaries (or
its equivalent in any other currency) shall be rendered against the Guarantor
and/or any of its Subsidiaries and such judgments or orders shall continue
unsatisfied and unstayed for a period of thirty (30) days; or
 
(k)            Inability to Pay Debts. Any Security Party is unable to pay or
admits its inability to pay its debts as they fall due or a moratorium shall be
declared in respect of any Indebtedness of any thereof; or
 
(1)Termination of Operations; Sale of Assets. Except as expressly permitted
under this
Agreement, any Security Party ceases its operations or sells or otherwise
disposes of all or substantially all of its assets or all or substantially all
of the assets of any Security Party are seized or otherwise appropriated; or
(m)            Change in Financial Position. Any change in the operations or the
financial position of any Security Party which, in the reasonable opinion of the
Majority Lenders, shall have a Material Adverse Effect; or
 
(n)            Cross-Default. Any Security Party defaults under any material
contract or agreement to which it is a party or by which it is bound including,
but not limited to, the Charter Party Agreements; or
 
(o)            ERISA Debt. Any member of the ERISA Group or any ERISA Affiliate,
individually or collectively, shall (i) fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it or they shall have become
liable to pay under the "minimum funding standard" requirements of Part 3,
Subtitle B, of Title I of ERISA or Title IV of ERISA or (ii) incur, or shall
reasonably expect to incur, any Withdrawal Liability or liability upon the
happening of a Termination Event and the aggregate of all such Withdrawal
Liabilities and such other liabilities shall be in excess of $10,000,000; or
 
(p)            Change of Control. A Change of Control has occurred; then, the
Lenders' obligation to make the Facility available shall cease and the Facility
Agent on behalf of the Lenders may, with the Majority Lenders' consent and
shall, upon the Majority Lenders' instruction, by notice to the Borrowers,
declare the entire Facility, accrued interest and any other sums payable by the
Borrowers hereunder, under the Note and under the other Transaction Documents
due and payable whereupon the same shall forthwith be due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; provided that upon the happening of an event specified in
subclauses (i) or (k) of this Section 8.1, the Facility, accrued interest and
any other sums payable by the Borrowers hereunder, under the Note and under the
other Transaction Documents shall be immediately due and payable without
declaration, presentment, demand, protest or other notice to the Borrowers all
of which are expressly waived. In such event, the Creditors, or any thereof, may
proceed to protect and enforce their respective rights by action at law, suit in
equity or in admiralty or other appropriate proceeding, whether for specific
performance of any covenant contained in this Agreement or in the Note or in any
other Transaction Document or in aid of the exercise of any power granted herein
or therein, or the Lenders or the Facility Agent may proceed to enforce the
payment of the Note when due or to enforce any other legal or equitable right of
the Lenders, or proceed to take any action authorized or permitted by Applicable
Law for the collection of all sums due, or so declared due, including, without
limitation, the right to appropriate and hold or apply (directly, by way of
set-off or otherwise) to the payment of the obligations of the Borrowers to any
of the Creditors hereunder, under the Note and/or under the other Transaction
Documents (whether or not then due) all moneys and other amounts of the
Borrowers then or thereafter in possession of any Creditor, the balance of any
deposit account (demand or time, matured or unmatured) of the Borrowers then or
thereafter with any Creditor and every other claim of the Borrowers then or
thereafter against any of the Creditors.
 
8.2 Indemnification. Each of the Borrowers agrees to, and shall, indemnify and
hold each of the Creditors harmless against any loss, as well as against any
reasonable costs or expenses (including reasonable legal fees and expenses),
which any of the Creditors sustains or incurs as a consequence of any default in
payment of the principal amount of the Facility, interest accrued thereon or any
other amount payable hereunder, under the Note or under the other Transaction
Documents including, but not limited to, all actual losses incurred in
liquidating or re-employing fixed deposits made by third parties or funds
acquired to effect or maintain the Facility or any portion thereof Any
Creditor's certification of such costs and expenses shall, absent any manifest
error, be conclusive and binding on the Borrowers.
 
8.3Application of Moneys. Except as otherwise provided in any Security Document,
all moneys received by the Creditors under or pursuant to this Agreement, the
Note or any of the Security Documents after the happening of any Event of
Default (unless cured to the satisfaction of the Majority Lenders) shall be
applied by the Facility Agent in the following manner:
 
(1)            firstly, in or towards the payment or reimbursement of any
expenses or liabilities incurred by any of the Creditors in connection with the
ascertainment, protection or enforcement of its rights and remedies hereunder,
under the Note and under the other Transaction Documents;
 
(2)            secondly, in or towards payment of any interest owing in respect
of the Facility;
 
(3)            thirdly, in or towards repayment of the principal of the
Facility;
 
(4)            fourthly, in or towards payment of all other sums which may be
owing to any of the Creditors under this Agreement, under the Note and under the
other Transaction Documents;
 
(5)            fifthly, in or towards payments of any amounts then owed under
any Interest Rate Agreement; and
 
(6)            sixthly, the surplus (if any) shall be paid to the Borrowers or
to whomsoever else may be entitled thereto.
 
9. COVENANTS
 
9.1 Affirmative Covenants. Each of the Security Parties hereby covenants and
undertakes with the Lenders that, from the date hereof and so long as any
principal, interest or other moneys are owing in respect of this Agreement, the
Note or any of the Security Documents, it will:
 
(a)            Performance of Agreements. Duly perform and observe, and procure
the observance and performance by all other parties thereto (other than the
Lenders) of, the terms of this Agreement, the Note and the Security Documents;
 
(b)            Notice of Default, etc. Promptly upon obtaining knowledge
thereof, inform the Facility Agent of the occurrence of (a) any Event of Default
or of any event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default, (b) any litigation or governmental
proceeding pending or threatened against any Security Party which could
reasonably be expected to have a Material Adverse Effect, (c) the withdrawal of
either of the Vessels' rating by its Classification Society or the issuance by
the Classification Society of any material recommendation or notation affecting
class and (d) any other event or condition which is reasonably likely to have a
Material Adverse Effect, in each case promptly, and in any event within three
(3) Banking Days after becoming aware of the occurrence thereof;
 
(c)             Obtain Consents. Without prejudice to Section 2.1 and this
Section 9.1, obtain every consent and do all other acts and things which may
from time to time be necessary or advisable for the continued due performance of
all its and the other Security Parties' respective obligations under this
Agreement, under the Note and under the Security Documents;
 
(d)             Financial Information. Deliver to the Facility Agent with
sufficient copies for the Lenders to be distributed to the Lenders by the
Facility Agent promptly upon the receipt thereof:
 
(i)  
as soon as available, but not later than ninety (90) days after the end of each
fiscal year of the Guarantor, complete copies of the consolidated financial
reports of the Guarantor and its Subsidiaries inclusive of a financial report of
each of the Borrowers (together with a Compliance Certificate that includes,
inter alia, a reconciliation of all of the differences between GAAP as at March
31, 2011 and GAAP as at the time of delivery), all in reasonable detail which
shall include at least the consolidated balance sheet of the Guarantor and its
Subsidiaries and a balance sheet for each of the Borrowers as of the end of such
year and the related statements of income for such year as well as the related
statement of sources and uses of funds for such year for the Guarantor only,
each as prepared in accordance with GAAP, all in reasonable detail, which shall
be prepared by an Acceptable Accounting Firm and, with respect to the Guarantor,
be audited reports;

 
(ii)  
as soon as available, but not later than forty-five (45) days after the end of
each of the first three quarters of each fiscal year of the Guarantor, a
quarterly interim balance sheets and profit and loss statements of the Guarantor
and its Subsidiaries and the related profit and loss statements as well as the
related statement of sources and uses of funds for such year for the Guarantor
only (together with a Compliance Certificate that includes, inter alia, a
reconciliation of all of the differences between GAAP as at March 31, 2011 and
GAAP as at the time of delivery), all in reasonable detail, unaudited, but
certified to be true and complete by the chief financial officer of the
Guarantor;

 
(iii)  
as soon as available, but not later than ten (10) days after the end of each of
the second quarter and the fourth quarter of each fiscal year of the Guarantor,
an Asset Maintenance Compliance Certificate in reasonable detail and certified
to be true and complete by the chief financial officer of the Guarantor;

 
(iv)  
promptly upon the mailing thereof to the shareholders of the Guarantor, copies
of all financial statements, reports, proxy statements and other communications
provided to the Guarantor's shareholders;


 
(v)  
within ten (10) days of the Guarantor's receipt thereof, copies of all audit

 
letters or other correspondence from any external auditors including material
financial information in respect of the Guarantor and its Subsidiaries; and

 
(vi)  
such other statements (including, without limitation, monthly consolidated

 
 
statements of operating revenues and expenses), lists of assets and accounts,
budgets, forecasts, reports and other financial information with respect to its
business as the Facility Agent may from time to time reasonably request,
certified to be true and complete by the chief financial officer of the
Guarantor;

 
(e)Contingent Liabilities. For inclusion with each Compliance Certificate
delivered in connection with Sections 9.1(d)(i) and 9.1(d)(ii), and in any event
upon the reasonable request of the Facility Agent, an accounting of all of the
contingent liabilities of each Security Party;
 
(f)Vessel Covenants. With respect to each of the Vessels:
 
(i)  
keep the Vessels registered in the name of the applicable Borrower;

 
(ii)  
keep the Vessels in good and safe condition and state of repair (loss or

 
 
damage by casualty or condemnation excepted);

 
(iii)  
keep the Vessels insured in accordance with the provisions of the relevant
Mortgage or Mortgages (as applicable) recorded against it and the requirements
thereof in respect of such insurances have been complied with;

 
(iv)  
notify the Facility Agent of all modifications to the Vessels and of the removal
of any parts or equipment from the Vessels; and

 
(v)  
provide the Facility Agent with all requested Vessel related

 
 
information;

 
(g) Vessel Valuations. For inclusion with each Asset Maintenance Compliance
Certificate delivered pursuant to Section 9.1(d)(iii) (for the second and fourth
quarters of each fiscal year of the Guarantor), and in any event upon the
reasonable request of the Facility Agent, the Borrowers shall obtain appraisals
of the Fair Market Value of the Vessels. All valuations are to be at the
Borrowers' cost. In the event the Borrowers fail or refuse to obtain the
valuations requested pursuant to this Section 9.1(g) within ten (10) days of the
Facility Agent's request therefor, the Facility Agent will be authorized to
obtain such valuations, at the Borrowers' cost, from one of the approved ship
brokers listed on Schedule II, which valuations shall be deemed the equivalent
of valuations duly obtained by the Borrowers pursuant to this Section 9.1(g),
but the Facility Agent's actions in doing so shall not excuse any default of the
Borrowers under this Section 9.1(g);
 
(h)Corporate Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence in good standing and
all licenses, franchises, permits and assets necessary to the conduct of its
business;
 

(i) Books and Records. At all times keep proper books of record and account into
which full and correct entries shall be made in accordance with GAAP;
 
(j) Taxes and Assessments. Pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or property
prior to the date upon which penalties attach thereto; provided, however, that
it shall not be required to pay and discharge, or cause to be paid and
discharged, any such tax, assessment, charge or levy so long as the legality
thereof shall be contested in good faith and by appropriate proceedings or other
acts and it shall set aside on its books adequate reserves with respect thereto;
 
(k)Inspection. Allow any representative or representatives designated by the
Facility Agent, subject to applicable laws and regulations, to visit and inspect
any of its properties, and, on request, to examine its books of account,
records, reports and other papers and to discuss its affairs, finances and
accounts with its officers, all at such reasonable times and as often as the
Facility Agent reasonably requests;
 
(1)Inspection and Survey Reports. If the Lenders shall so request, the Borrowers
shall provide the Lenders with copies of all internally generated inspection or
survey reports on the Vessels;
 
(m) Compliance with Statutes, Agreements, etc. Do or cause to be done all things
(including, but not limited to, obtaining all consents) necessary to comply with
all material contracts or agreements to which any of the Security Parties is a
party, and all material laws, and the rules and regulations thereunder,
applicable to such Security Party, including, without limitation, those laws,
rules and regulations relating to employee benefit plans and environmental
matters except where failure to do so would not be reasonably likely to have a
Material Adverse Effect;
 
(n) Environmental Matters. Promptly upon the occurrence of any of the following
conditions, provide to the Facility Agent a certificate of a chief executive
officer of the Guarantor, specifying in detail the nature of such condition and
its proposed response or the proposed response of any Environmental Affiliate:
(a) its receipt or the receipt by any Environmental Affiliate of any written
communication whatsoever that alleges that such Person is not in compliance with
any applicable Environmental Law or Environmental Approval, if such
noncompliance could reasonably be expected to have a Material Adverse Effect,
(b) knowledge by it or any Environmental Affiliate that there exists any
Environmental Claim pending or threatened against any such Person, which could
reasonably be expected to have a Material Adverse Effect, or (c) any release,
emission, discharge or disposal of any material that could form the basis of any
Environmental Claim against it or against any Environmental Affiliate, if such
Environmental Claim could reasonably be expected to have a Material Adverse
Effect. Upon the written request by the Facility Agent, the Borrowers will
submit to the Facility Agent at reasonable intervals, a report providing an
update of the status of any issue or claim identified in any notice or
certificate required pursuant to this subsection;
 
(o) Insurance. Maintain with financially sound and reputable insurance companies
insurance on all its properties and against all such risks and in at least such
amounts and with such deductibles as are usually insured against by companies of
established reputation engaged in the same or similar business from time to
time;
 
 
(p) Vessel Management. Upon the delivery of each of the Vessels, cause each of
the Vessels to be managed both commercially and technically by the Guarantor or
a wholly-owned subsidiary thereof;
 
(q) Brokerage Commissions, etc. Indemnify and hold each of the Agents and the
Lenders harmless from any claim for any brokerage commission, fee or
compensation from any broker or third party resulting from the transactions
contemplated hereby;
 
(r) ISM Code, ISPS Code and MTSA Matters. Upon the delivery of each of the
Vessels, (i) procure that the Operator will comply with and ensure that each of
the Vessels will comply with the requirements of the ISM Code, ISPS Code and
MTSA in accordance with the implementation schedules thereof, including (but not
limited to) the maintenance and renewal of valid certificates, and when
required, security plans, pursuant thereto throughout the term of the Facility;
and (ii) procure that the Operator will immediately inform the Facility Agent if
there is any threatened or actual withdrawal of its DOC, SMC or the ISSC in
respect of either of the Vessels; and (iii) procure that the Operator will
promptly inform the Facility Agent upon the issuance to the Borrowers or
Operator of a DOC and to either of the Vessels of an SMC or IS SC;
 
(s) ERISA. Forthwith upon learning of the occurrence of any material liability
of any member of the ERISA Group or any ERISA Affiliate pursuant to ERISA in
connection with the termination of any Plan, Multiple Employer Plan or
Multiemployer Plan or withdrawal or partial withdrawal from any Multiple
Employer Plan or Multiemployer Plan or of a failure to satisfy the minimum
funding standards of Section 412 of the Code or Part 3, Subtitle B, of Title I
of ERISA by any Plan maintained or contributed to by any member of the ERISA
Group or any ERISA Affiliate, Multiple Employer Plan or Multiemployer Plan,
furnish or cause to be furnished to the Lenders written notice thereof;
 
(t) Evidence of Current COFR. If the Lenders shall so request, provide the
Lenders with copies of the current Certificate of Financial Responsibility
pursuant to the Oil Pollution Act 1990 for GREEN DALE;
 
(u) Listing on NYSE. With respect to the Guarantor, maintain its listing on the
New York Stock Exchange;
 
(v) Change of Ownership. Ensure no change in the ownership of the capital stock
or other equity interest of either of the Borrowers;
 
(w) Maintenance of Charter Party Agreements. For the duration of the period of
the Facility, keep each of the Vessels employed under its respective Charter
Party Agreement or under another Approved Charter;
 
(x) Maintenance of Properties. Keep all material property necessary in its
business in good working order and condition (loss or damage by casualty or
condemnation excepted);
 
(y) Know Your Customer Requirements. Provide all documentation (including
documentation requested by the Lenders or any prospective Lenders subsequent to
the date hereof) to the satisfaction of the Lenders or prospective Lenders (as
the case may be) in connection with their know your customer requirements,
including but not limited to:

 
(i)  
completed bank account opening mandates with telephone and fax indemnities to
include the list of the all account holders' authorized signatories and
specimens of their signatures;

 
(ii)  
certified list of directors, including titles, business and residential
addresses and dates of birth;

 
(iii)  
certified true copy of photo identification (i.e. passport or driving license)
and evidence of residential address (i.e. utility bill or bank statement) for
all authorized signatories;

 
(iv)  
completed form 4-329 for each account signatory;

 
(v)  
with respect to each Borrower, certificate of ultimate beneficial ownership,
certified by the respective secretary or assistant secretary of such entity; and

 
(vi)  
non-resident declaration forms, if applicable;

 
(z) Speculative Transactions. If on any date from and after the date on which
any Interest Rate Agreements are executed, the aggregate notional amount covered
by the Interest Rate Agreements exceeds one hundred percent (100%) of the
outstanding principal amount of the Facility, the Security Parties shall, within
ten (10) Banking Days of becoming aware of such excess, if such excess is
continuing after that period, adjust such notional amount in order not to exceed
the outstanding principal amount of the Facility, with breakage costs of the
Security Parties, if any, to be paid at the time of such adjustment; provided,
however, that such adjustment shall be made on a pro rata basis across all
Interest Rate Agreements; and
 
(aa) Security Documents. Within three (3) Banking Days of the delivery of each
of the Vessels, cause the Security Documents required pursuant to Section 4.2(b)
to be executed and, with respect to its Mortgage or Mortgages (as applicable),
recorded with the appropriate authorities in the United States of America or
Panama.
 
9.2Negative Covenants. Each of the Security Parties hereby covenants and
undertakes with the Lenders that, from the date hereof and so long as any
principal, interest or other moneys are owing in respect of this Agreement, the
Note or any other Transaction Documents, it will not, without the prior written
consent of the Majority Lenders (or all of the Lenders if required pursuant to
Section 17.8):
 
(a) Liens. Create, assume or permit to exist, any mortgage, pledge, lien,
charge, encumbrance or any security interest whatsoever upon any Collateral or,
in respect of the Borrowers and the Guarantor, other property except:
 
(i)  
liens disclosed in Schedule III;

 
(ii)  
liens to secure Indebtedness permitted under Section 9.2(n), such liens to be
limited to the vessels constructed or acquired;

 
(iii)  
liens for taxes not yet payable for which adequate reserves have been
maintained;

 
(iv)  
the Mortgages, the Assignments and other liens in favor of the Security Trustee
or the Lenders;

 
(v)  
liens, charges and encumbrances against the Vessels permitted to exist under the
terms of the relevant Mortgage or Mortgages (as applicable);

 
(vi)  
pledges of certificates of deposit or other cash collateral securing
reimbursement obligations in connection with letters of credit now or
hereinafter issued for its account in connection with the establishment of its
financial responsibility under 33 C.F.R. Part 130 or 46 C.F.R. Part 540, as the
case may be, as the same may be amended and replaced;

 
(vii)  
pledges or deposits to secure obligations under workmen's compensation laws or
similar legislation, deposits to secure public or statutory obligations,
warehousemen's or other like liens, or deposits to obtain the release of such
liens and deposits to secure surety, appeal or customs bonds on which it is the
principal, as to all of the foregoing, only to the extent arising and continuing
in the ordinary course of business; and

 
(viii)  
other liens, charges and encumbrances incidental to the conduct of its business,
the ownership of its property and assets which are not more than thirty (30)
days overdue and which do not in the aggregate materially detract from the value
of its property or assets or materially impair the use thereof in the operation
of its business;

 
(b) Third Party Guaranties. Guaranty the obligations of any third party, except
a direct or indirect subsidiary of the Guarantor, whether or not affiliated with
such Security Party;
 
(c) Liens on Shares of Borrowers. With respect to the Guarantor, create, assume
or permit to exist, any mortgage, pledge, lien, charge, encumbrance or any
security interest whatsoever upon the shares of either of the Borrowers;
 
(d) Subordination of Inter-Company Indebtedness. Upon the occurrence and during
the continuance of an Event of Default, allow any payments to be made by any of
the Security Parties on any inter-company Indebtedness until such time as the
Facility is paid in full;
 
(e) Transaction with Affiliates. Enter into any transaction with an Affiliate,
other than on an arms length basis;
 
Change of Flag, Class, Management or Ownership. After delivery of the Vessels to
the Borrowers, change the flag of either Vessel other than to a jurisdiction
reasonably acceptable to the Lenders, its Classification Society other than to
another member of the International Association of Classification Societies
acceptable to each of the Lenders, the technical management of either Vessel
other than to one or more technical management companies reasonably acceptable
to the Lenders or the immediate or ultimate ownership of the Vessels;


(g) Chartering. Enter into any charter party agreement with respect to the
Vessels, other than an Approved Charter, without the prior consent of the
Majority Lenders, which consent shall not be unreasonably withheld;
 
(h) Change in Business. Materially change the nature of its business or commence
any business materially different from its current business;
 
(i) Sale of Assets. Other than as reasonably acceptable to the Majority Lenders,
sell, or otherwise dispose of, either of the Vessels or any other asset
(including by way of spin-off, installment sale or otherwise) which is
substantial in relation to its assets taken as a whole; provided, however, that
the Borrowers may sell the Vessels to a third party in an arm's length
transaction provided that the proceeds of such sale are distributed in
accordance with Section 5.3 of this Agreement;
 
(j) Changes in Offices or Names. Change the location of its chief executive
office, its chief place of business or the office in which its records relating
to the earnings or insurances of the Vessels are kept or change its name unless
the Lenders shall have received sixty (60) days prior written notice of such
change;
 
(k) Consolidation and Merger. Consolidate with, or merge into, any corporation
or other entity, or merge any corporation or other entity into it; provided,
however, that the Guarantor and/or either Borrower may merge with any Subsidiary
thereof or any other Person if (A) at the time of such transaction and after
giving effect thereto, no Default or Event of Default shall have occurred or be
continuing, (B) the surviving entity of such consolidation or merger shall be
the Guarantor or the respective Borrower and (C) after giving effect to the
transaction, the Guarantor's Consolidated Tangible Net Worth shall be greater or
equal to its Consolidated Tangible Net Worth prior to the merger;
 
(1)Change Fiscal Year. In the case of the Guarantor, change its fiscal year;
 
(m) Indebtedness. In the case of the Security Parties, incur any new
Indebtedness (which, for the sake of clarity, shall exclude any Indebtedness
pursuant to this Agreement) other than Indebtedness incurred to finance the
acquisition and/or construction of any vessels, provided that the principal
amount of such Indebtedness shall not exceed eighty percent (80%) of such
acquisition and/or construction price, unless such Indebtedness is subordinated
to all existing Indebtedness and this Facility;
 
(n) Limitations on Ability to Make Distributions. Create or otherwise cause or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary to pay dividends or make any other distributions
on its capital stock or limited liability company interests, as the case may be,
to the Borrowers or the Guarantor;
 
(o) No Money Laundering. Contravene any law, official requirement or other
regulatory measure or procedure implemented to combat "money laundering" (as
defined in Article 1 of the Directive (2005/60/EC) of the Council of the
European Communities) and comparable United States Federal and state laws; and
 

(p)Charter Party Agreements. Amend any material provision in either of the
Charter Party Agreements or any Approved Charter, without the prior written
consent of the Facility Agent.
 
9.3 Financial Covenants. The Guarantor hereby covenants and undertakes with the
Lenders that, from the date hereof and so long as any principal, interest or
other moneys are owing in respect of this Agreement, the Note or any of the
Security Documents, it will:
 
(a) Consolidated Indebtedness to Consolidated EBITDA Ratio. Maintain, on a
consolidated basis, a ratio of Consolidated Indebtedness to Consolidated EBITDA
of not more than 4.25 to 1.00, as measured at the end of each fiscal quarter
based on the four most recent fiscal quarters for which financial information is
available;
 
(b) Working Capital. Maintain on a consolidated basis a ratio of current assets
to current liabilities of not less than 1.00 to 1.00, as measured at the end of
each fiscal quarter;
 
(c) Consolidated Tangible Net Worth. Maintain a Consolidated Tangible Net Worth,
as measured at the end of each fiscal quarter, in an amount of not less than the
sum of (i) Two Hundred Twenty Million Dollars ($220,000,000) and (ii) fifty
percent (50%) of all positive net income of the Guarantor (on a consolidated
basis) earned after December 31, 2010; and
 
(d) Consolidated EBITDA to Interest Expense. Maintain a ratio of Consolidated
EBITDA to Interest Expense of not less than 2.50 to 1.00, measured at the end of
each fiscal quarter based on the four most recent fiscal quarters for which
financial information is available.
 
9.4 Asset Maintenance. If at any time during the term of this Agreement, the
Fair Market Value of either of the Vessels is less than the Required Percentage
of the outstanding amount of the Tranche relating to such Vessel, the Borrowers
shall, immediately following receipt by the Borrowers of written notice from the
Facility Agent notifying the Borrowers of such shortfall and specifying the
amount thereof (which amount shall, in the absence of manifest error, be deemed
to be conclusive and binding on the Borrowers), either (i) prepay such amount of
the relevant Tranche (together with interest thereon and any other monies
payable in respect of such prepayment pursuant to Section 5.4) as shall result
in the Fair Market Value of the relevant Vessel being not less than the Required
Percentage of the outstanding amount of the relevant Tranche or (ii) place on
charged deposits with the Facility Agent an amount in Dollars (together with
interest thereon and any other monies payable in respect of such prepayment
pursuant to Section 5.4) as shall result in the Fair Market Value of such Vessel
together with the amount deposited being not less than the Required Percentage
of the outstanding amount of the relevant Tranche. The charged deposit shall be
released to the Borrowers when the Fair Market Value of the relevant Vessel is
not less than the Required Percentage of the outstanding amount of the relevant
Tranche. Compliance with this Section 9.4 shall be measured within ten (10)
Banking Days following the end of the second fiscal quarter and within ten (10)
Banking Days following the end of the fourth fiscal quarter of each year during
the term of this Agreement.
 
10. INTENTIONALLY OMITTED.  10.1 Intentionally Omitted.
 

   
11. GUARANTEE
 
11.1 The Guarantee. The Guarantor hereby irrevocably and unconditionally
guarantees to each of the Creditors and their respective successors and assigns
the prompt payment in full when due (whether at stated maturity, by acceleration
or otherwise) of the principal of and interest on the Facility made by the
Lenders to the Borrowers and evidenced by the Note and all other amounts from
time to time owing to the Creditors by the Borrowers under this Agreement, under
the Note, under any Interest Rate Agreement and under any of the Security
Documents, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the "Guaranteed Obligations"). The
Guarantor hereby further agrees that if the Borrowers shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantor will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
 
11.2 Obligations Unconditional. The obligations of the Guarantor under Section
11.1 are absolute, unconditional and irrevocable, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrowers under this Agreement, the Note or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of, or security for, any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.2 that the obligations of the Guarantor hereunder shall be absolute,
unconditional and irrevocable, under any and all circumstances. Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantor
hereunder, which shall remain absolute, unconditional and irrevocable as
described above:
 
a. at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
b. any of the acts mentioned in any of the provisions of this Agreement or the
Note or any other agreement or instrument referred to herein or therein shall be
done or omitted;
 
c. the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or the Note or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged, in whole or in part, or otherwise dealt with; or
 
d. any lien or security interest granted to, or in favor of, the Security
Trustee or any Lender or Lenders as security for any of the Guaranteed
Obligations shall fail to be perfected. The Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that any Agent or any Lender exhaust any right, power or
remedy or proceed against the Borrowers under this Agreement or the Note or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.
 
11.3 Reinstatement. The obligations of the Guarantor under this Section 11 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrowers in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any Proceedings and the Guarantor agrees
that it will indemnify each Creditor on demand for all reasonable costs and
expenses (including, without limitation, fees of counsel) incurred by such
Creditor in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
 
11.4 Subrogation. The Guarantor hereby irrevocably waives, but only until all
amounts payable hereunder by the Guarantor to the Creditors (or any of them)
have been paid in full, any and all rights to which any of them may be entitled
by operation of law or otherwise, upon making any payment hereunder to be
subrogated to the rights of the payee against the Borrowers with respect to such
payment or to be reimbursed, indemnified or exonerated by or to seek
contribution from the Borrowers in respect thereof.
 
11.5 Remedies. The Guarantor agrees that, as between the Guarantor and the
Lenders, the obligations of the Borrowers under this Agreement and the Note may
be declared to be forthwith due and payable as provided in Section 8 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in said Section 8) for purposes of Section 11.1 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the
Borrowers and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by the Borrowers) shall forthwith become due and payable
by the Guarantor for purposes of Section 11.1.
 
11.6 Joint, Several and Solidary Liability. The Guarantor's obligations and
liability under this Agreement shall be on a "solidary" or "joint and several"
basis along with Borrowers to the same degree and extent as if the Guarantor had
been and/or will be a co-borrower, co-principal obligor and/or co-maker of the
Guaranteed Obligations. In the event that there is more than one Guarantor under
this Agreement, or in the event that there are other guarantors, endorsers or
sureties of all or any portion of the Guaranteed Obligations, the Guarantor's
obligations and liability hereunder shall further be on a "solidary" or "joint
and several" basis along with such other guarantors, endorsers and/or sureties.
 
11.7 Continuing Guarantee. The guarantee in this Section 11 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.
 
12. ASSIGNMENT.
 
This Agreement shall be binding upon, and inure to the benefit of, each of the
Security Parties and each of the Creditors and their respective successors and
assigns, except that the Security Parties may not assign any of their respective
rights or obligations hereunder without the written consent of the Lenders. Each
Lender shall be entitled to assign its rights and obligations under this
Agreement or grant participation(s) in the Facility to any subsidiary, holding
company or other affiliate or office of such Lender, to any subsidiary, office
or other affiliate company, special purpose entity or funding vehicle of any
thereof or, with the consent of the Borrowers (such consent not to be
unreasonably withheld, provided, however, that such consent from the Borrowers
is not required if an Event of Default has occurred and is continuing) and with
the consent of the Agents, to any other bank or financial institution (in a
minimum amount of not less than $1,000,000), and such Lender shall forthwith
give notice of any such assignment or participation to the Borrowers and pay the
other Lender an assignment fee of $3,000 for each such assignment or
participation; provided, however, that any such assignment must be made pursuant
to an Assignment and Assumption Agreement. Each of the Borrowers will take all
reasonable actions requested by the Agents or any Lender to effect such
assignment, including but not limited to, providing the documents required
pursuant to Section 9.1(z). In addition, any Lender may disclose to any
prospective assignee any information about the Security Parties and the
Transaction Documents as the Lender shall consider appropriate if the person to
whom the information is given agrees in writing to keep such information
confidential.
 
The Facility Agent, acting for this purpose as an agent of each of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders and principal amount of the Facility owing to
each Lender pursuant to the terms hereof from time to time (the "Register"). The
entries in the Register shall be conclusive, and the Borrowers, the Facility
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
Upon its receipt of a duly completed Assignment and Assumption Agreement
executed by an assigning Lender and an assignee, the assignment fee referred to
above and any written consent to such assignment required, the Facility Agent
shall accept such Assignment and Assumption Agreement and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Facility Agent shall have no obligation to
accept such Assignment and Assumption Agreement and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
 
In addition, any Lender may at any time, without the consent of, or notice to,
the Borrowers or any Agent, sell participations to any Person (other than a
natural person or the Borrowers or any of the Borrower's Affiliates) (each, a
"Participant") in all or a portion of such Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Guarantor, the Facility Agent and the other Lenders
shall continue to deal solely and directly with such Lender in

connection with such Lender's rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender
directly affected thereby pursuant to the terms of this Agreement and that
directly affects such Participant.
 
13. ILLEGALITY, INCREASED COST, NON-AVAILABILITY, ETC.
 
13.1 Illegality. In the event that by reason of any change in any applicable
law, regulation or regulatory requirement or in the interpretation thereof, a
Lender has a reasonable basis to conclude that it has become unlawful for any
Lender to maintain or give effect to its obligations as contemplated by this
Agreement, such Lender shall inform the Facility Agent and the Borrowers to that
effect, whereafter the liability of such Lender to make its Commitment available
shall forthwith cease and the Borrowers shall be required either to repay to
such Lender that portion of the Facility advanced by such Lender immediately or,
if such Lender so agrees, to repay such portion of the Facility to the Lender on
the last day of the calendar month in accordance with and subject to the
provisions of Section 13.8. In any such event, but without prejudice to the
aforesaid obligations of the Borrowers to repay such portion of the Facility,
the Borrowers and the relevant Lender shall negotiate in good faith with a view
to agreeing on terms for making such portion of the Facility available from
another jurisdiction or otherwise restructuring such portion of the Facility on
a basis which is not unlawful.
 
13.2 Increased Costs. If any change in applicable law, regulation or regulatory
requirement, or in the interpretation or application thereof by any governmental
or other authority, shall:
 
(i)  
subject any Lender to any Taxes with respect to its income from the Facility, or
any part thereof, or

 
(ii)  
change the basis of taxation to any Lender of payments of principal or interest
or any other payment due or to become due pursuant to this Agreement (other than
a change in the basis effected by the jurisdiction of organization of such
Lender, the jurisdiction of the principal place of business of such Lender, the
United States of America, the State or City of New York or any governmental
subdivision or other taxing authority having jurisdiction over such Lender
(unless such jurisdiction is asserted by reason of the activities of any
Security Party) or such other jurisdiction where the Facility may be payable),
or

 
(iii)  
impose, modify or deem applicable any reserve requirements or require the making
of any special deposits against or in respect of any assets or liabilities of,
deposits with or for the account of, or loans by, a Lender, or

 
(iv)  
impose on any Lender any other condition affecting the Facility or any part
thereof,

 
and the result of the foregoing is either to increase the cost to such Lender of
making available or maintaining its Commitment or any part thereof or to reduce
the amount of any payment received by such Lender, then and in any such case if
such increase or reduction in the opinion of such Lender materially affects the
interests of such Lender under or in connection with this Agreement:
 
(1) such Lender shall notify the Facility Agent and the Borrowers of the
happening of such event, and
 
(2) each of the Borrowers agrees forthwith upon demand to pay to such Lender
such amount as such Lender certifies to be necessary to compensate such Lender
for such additional cost or such reduction; provided, however, that the
foregoing provisions shall not be applicable in the event that increased costs
to the Lender result from the exercise by the Lender of its right to assign its
rights or obligations under Section 12.
 
13.3 Nonavailability of Funds. If the Facility Agent shall determine that, by
reason of circumstances affecting the London Interbank Market generally,
adequate and reasonable means do not or will not exist for ascertaining the
Applicable Rate, the Facility Agent shall give notice of such determination to
the Borrowers and the Lenders. The Borrowers, the Facility Agent and the
Majority Lenders shall then negotiate in good faith in order to agree upon a
mutually satisfactory interest rate to be substituted for that which would
otherwise have applied under this Agreement. If the Borrowers, the Facility
Agent and the Majority Lenders are unable to agree upon such a substituted
interest rate within thirty (30) days of the giving of such determination
notice, the Facility Agent shall set an interest rate to take effect at the
Facility Agent's direction, which rate shall be equal to the Margin plus the
cost to the Lenders (as certified by each Lender) of funding the Facility.
 
13.4 Market disruption. The following provisions of Sections 13.5 and 13.6 apply
if:
 
(a) the LIBOR Rate is not available for an Interest Period on the date of
determination of the LIBOR Rate; or
 
(b) at least one (1) Banking Day before the start of an Interest Period, the
Lenders having Advances together amounting to 50% or more of the Facility (or,
if an Advance has not been made, Commitments amounting to 50% or more of the
total Commitments) notify the Facility Agent that the LIBOR Rate fixed by the
Facility Agent would not accurately reflect the cost to those Lenders of funding
their respective Advances (or any part thereof) during the Interest Period.
 
13.5 Notification of market disruption. The Facility Agent shall promptly notify
the Borrowers and each of the Lenders, stating the circumstances falling within
Section 13.4 which have caused its notice to be given (the "Market-Disruption
Notification"); provided, however, that the level of detail of the
Market-Disruption Notification shall be in the Facility Agent's discretion and
the Market-Disruption Notification itself shall, absent manifest error, be
final, conclusive and binding on all parties hereto.
 
13.6 Alternative rate of interest during market disruption. For so long as the
circumstances falling within Section 13.4 are continuing, the Facility Agent
shall, on behalf of the Lenders, negotiate with the Borrowers in good faith with
a view to modifying this Agreement to provide a substitute basis for determining
the rate of interest and if no such agreement can be reached by the Borrowers
and the Facility Agent prior to the expiry of the then current Interest Period,
the Facility Agent shall with the agreement of each Lender, for each one-month
period, set an interest rate representing the actual cost of funding of the
Lenders in Dollars of their respective Advances plus the Margin. Such
alternative pricing agreed upon pursuant to this Section 13.6 shall be binding
on all parties hereto. The procedure provided for by this Section 13.6 shall be
repeated if the relevant circumstances are continuing at the end of each such
one month period.
 
13.7 Lender's Certificate Conclusive. A certificate or determination notice of
the Facility Agent or any Lender, as the case may be, as to any of the matters
referred to in this Section 13 shall, absent manifest error, be conclusive and
binding on the Borrowers.
 
13.8 Compensation for Losses. Where any portion of the Facility is to be repaid
by the Borrowers pursuant to Section 5 or this Section 13, each of the Borrowers
agrees simultaneously with such repayment to pay to the relevant Lender all
accrued interest to the date of actual payment on the amount repaid and all
other sums then payable by the Borrowers to the relevant Lender pursuant to this
Agreement, together with such amounts as may be certified by the relevant Lender
to be necessary to compensate such Lender for any actual loss, premium or
penalties incurred or to be incurred thereby on account of funds borrowed to
make, fund or maintain its Commitment or such portion thereof for the remainder
(if any) of the then current calendar month, but otherwise without penalty or
premium.
 
14. CURRENCY INDEMNITY
 
14.1 Currency Conversion. If for the purpose of obtaining or enforcing a
judgment in any court in any country it becomes necessary to convert into any
other currency (the "judgment currency") an amount due in Dollars under this
Agreement or the other Transaction Documents then the conversion shall be made,
in the discretion of the Facility Agent, at the rate of exchange prevailing
either on the date of default or on the day before the day on which the judgment
is given or the order for enforcement is made, as the case may be (the
"conversion date"), provided that the Facility Agent shall not be entitled to
recover under this section any amount in the judgment currency which exceeds at
the conversion date the amount in Dollars, as applicable, due under this
Agreement, the Note and/or the other Transaction Documents.
 
14.2 Change in Exchange Rate. If there is a change in the rate of exchange
prevailing between the conversion date and the date of actual payment of the
amount due, the Borrowers shall pay such additional amounts (if any, but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the judgment currency when converted at the rate of exchange prevailing on the
date of payment will produce the amount then due under this Agreement, the Note
and/or the other Transaction Documents in Dollars; any excess over the amount
due received or collected by the Lenders shall be remitted to the Borrowers.
 
14.3 Additional Debt Due. Any amount due from the Borrowers under this Section
14 shall be due as a separate debt and shall not be affected by judgment being
obtained for any other sums due under or in respect of this Agreement, the Note
and/or any of the Security Documents.
 
14.4 Rate of Exchange. The term "rate of exchange" in this Section 14 means the
rate at which the Facility Agent in accordance with its normal practices is able
on the relevant date to purchase Dollars with the judgment currency and includes
any premium and costs of exchange payable in connection with such purchase.
 
15.  
FEES AND EXPENSES 15.1 Fees. The Borrowers shall pay all fees in the Fee Letter.

 
15.2 Expenses. Each of the Borrowers agrees, whether or not the transactions
hereby contemplated are consummated, on demand to pay, or reimburse the Agents
for their payment of, the reasonable expenses of the Agents and (after the
occurrence and during the continuance of an Event of Default) the Lenders
incident to said transactions (and in connection with any supplements,
amendments, waivers or consents relating thereto or incurred in connection with
the enforcement or defense of any of the Agents' and the Lenders' rights or
remedies with respect thereto or in the preservation of the Agents' and the
Lenders' priorities under the documentation executed and delivered in connection
therewith) including, without limitation, all reasonable costs and expenses of
preparation, negotiation, execution and administration of this Agreement and the
documents referred to herein, the reasonable fees and disbursements of the
Agents' counsel in connection therewith, as well as the reasonable fees and
expenses of any independent appraisers, surveyors, engineers and other
consultants retained by the Agents in connection with this transaction, all
costs and expenses, if any, in connection with the enforcement of this Agreement
and the other Transaction Documents and stamp and other similar taxes, if any,
incident to the execution and delivery of the documents (including, without
limitation, the other Transaction Documents) herein contemplated and to hold the
Agents and the Lenders free and harmless in connection with any liability
arising from the nonpayment of any such stamp or other similar taxes. Such taxes
and, if any, interest and penalties related thereto as may become payable after
the date hereof shall be paid immediately by the Borrowers to the Agents or the
Lenders, as the case may be, when liability therefor is no longer contested by
such party or parties or reimbursed immediately by the Borrowers to such party
or parties after payment thereof (if the Agents or the Lenders, at their sole
discretion, chooses to make such payment).
 
16.  
APPLICABLE LAW, JURISDICTION AND WAIVER

 
16.1 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
16.2 Jurisdiction. Each of the Security Parties hereby irrevocably submits to
the jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Lenders or the Agents under this Agreement or
under any document delivered hereunder and hereby irrevocably agrees that valid
service of summons or other legal process on it may be effected by serving a
copy of the summons and other legal process in any such action or proceeding on
the Security Parties by mailing or delivering the same by hand to the Security
Parties at the address indicated for notices in Section 18.1. The service, as
herein provided, of such summons or other legal process in any such action or
proceeding shall be deemed personal service and accepted by the Security Parties
as such, and shall be legal and binding upon the Security Parties for all the
purposes of any such action or proceeding. Final judgment (a certified or
exemplified copy of which shall be conclusive evidence of the fact and of the
amount of any indebtedness of the Security Parties to the Lenders or the Agent)
against the Security Parties in any such legal action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment.
The Security Parties will advise the Facility Agent promptly of any change of
address for the purpose of service of process. Notwithstanding anything herein
to the contrary, the Lenders may bring any legal action or proceeding in any
other appropriate jurisdiction.
 
16.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT ANY OF THE SECURITY PARTIES HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY
LEGAL PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR
REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH OF THE SECURITY PARTIES
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
 
16.4 WAIVER OF JURY TRIAL. IT IS MUTUALLY AGREED BY AND AMONG EACH OF THE
SECURITY PARTIES AND EACH OF THE CREDITORS THAT EACH OF THEM HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
 
17. THE AGENTS
 
17.1 Appointment of Agents. Each of the Lenders and Hedging Banks irrevocably
appoints and authorizes the Facility Agent to take such action as facility agent
on its behalf and to exercise such powers under this Agreement, the Note and the
other Transaction Documents as are delegated to the Facility Agent by the terms
hereof and thereof. Neither the Facility Agent nor any of its directors,
officers, employees or agents shall be liable for any action taken or omitted to
be taken by it or them under this Agreement, the Note or the other Transaction
Documents or in connection therewith, except for its or their own gross
negligence or willful misconduct.
 
17.2 Appointment of Security Trustee. Each of the Lenders and Hedging Banks
irrevocably appoints, designates and authorizes the Security Trustee to act as
security trustee on its behalf with regard to (i) the security, powers, rights,
titles, benefits and interests (both present and future) constituted by and
conferred on the Lenders, the Hedging Banks or any of them or for the benefit
thereof under or pursuant to this Agreement or any of the other Transaction
Documents (including, without limitation, the benefit of all covenants,
undertakings, representations, warranties and obligations given, made or
undertaken to any Lender in the Agreement or the other Transaction Documents),
(ii) all moneys, property and other assets paid or transferred to or vested in
any Lender, any Hedging Bank or any agent thereof or received or recovered by
any Lender, any Hedging Bank or any agent thereof pursuant to, or in connection
with, this Agreement or the other Transaction Documents whether from any
Security Party or any other person and (iii) all money, investments, property
and other assets at any time representing or deriving from any of the foregoing,
including all interest, income and other sums at any time received or receivable
by any

Lender, any Hedging Bank or any agent thereof in respect of the same (or any
part thereof). The Security Trustee hereby accepts such appointment but shall
have no obligations under this Agreement, under the Note or under any of the
other Transaction Documents except those expressly set forth herein and therein.
Neither the Security Trustee nor any of its directors, officers, employees or
agents shall be liable for any action taken or omitted to be taken by it or them
under this Agreement, the Note or the other Transaction Documents or in
connection therewith, except for its or their own gross negligence or willful
misconduct.
 
17.3 Distribution of Payments. Whenever any payment is received by the Facility
Agent or the Security Trustee from the Borrowers or the Guarantor for the
account of the Lenders, or any of them, whether of principal or interest on the
Note, commissions, fees under Section 15 or otherwise, it will thereafter cause
to be distributed on the day of receipt if received before 10:00 a.m. New York
time, or on the day after receipt if received thereafter, like funds relating to
such payment ratably to the Lenders according to their respective Commitments,
in each case to be applied according to the terms of this Agreement. Unless the
Facility Agent or the Security Trustee, as the case may be, shall have received
notice from the Borrowers prior to the date when any payment is due hereunder
that the Borrowers will not make any payment on such date, the Facility Agent or
the Security Trustee may assume that the Borrowers have made such payment to the
Facility Agent or the Security Trustee, as the case may be, on the relevant date
and the Facility Agent or the Security Trustee may, in reliance upon such
assumption, make available to the Lenders on such date a corresponding amount
relating to such payment ratably to the Lenders according to their respective
Commitments. If and to the extent that the Borrowers shall not have so made such
payment available to the Facility Agent or the Security Trustee, as the case may
be, the Lenders and the Borrowers (but without duplication) severally agree to
repay to the Facility Agent or the Security Trustee, as the case may be,
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Lenders until
the date such amount is repaid to the Facility Agent or the Security Trustee, as
the case may be, as calculated by the Facility Agent or Security Trustee to
reflect its cost of funds.
 
17.4 Holder of Interest in Note. The Agents may treat each Lender as the holder
of all of the interest of such Lender in the Note.
 
17.5 No Duty to Examine, Etc. The Agents shall not be under a duty to examine or
pass upon the validity, effectiveness or genuineness of any of this Agreement,
the other Transaction Documents or any instrument, document or communication
furnished pursuant to this Agreement or in connection therewith or in connection
with any other Transaction Document, and the Agents shall be entitled to assume
that the same are valid, effective and genuine, have been signed or sent by the
proper parties and are what they purport to be.
 
17.6 Agents as Lenders. With respect to that portion of the Facility made
available by it, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as though it were not an Agent, and
the term "Lender" or "Lenders" shall include the Agent in its capacity as a
Lender. Each Agent and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with, the Borrowers and the
Guarantor as if it were not an Agent.
 
17.7 Acts of the Agents. Each Agent shall have duties and discretion, and shall
act as follows:
 
(a) Obligations of the Agents. The obligations of each Agent under this
Agreement, the Note and the other Transaction Documents are only those expressly
set forth herein and therein;
 
(b) No Duty to Investigate. No Agent shall at any time, unless requested to do
so by a Lender or Lenders, be under any duty to enquire whether an Event of
Default, or an event which with the giving of notice or lapse of time, or both,
would constitute an Event of Default, has occurred or to investigate the
performance of this Agreement, the Note or any Security Document by any Security
Party; and
 
(c) Discretion of the Agents. Each Agent shall be entitled to use its discretion
with respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, this Agreement
and the other Transaction Documents, unless the Facility Agent shall have been
instructed by the Majority Lenders to exercise such rights or to take or refrain
from taking such action; provided, however, that no Agent shall be required to
take any action which exposes it to personal liability or which is contrary to
this Agreement or applicable law;
 
(d) Instructions of Majority Lenders. Each Agent shall in all cases be fully
protected in acting or refraining from acting under this Agreement or under any
other Transaction Document in accordance with the instructions of the Majority
Lenders, and any action taken or failure to act pursuant to such instructions
shall be binding on all of the Lenders.
 
17.8 Certain Amendments. Neither this Agreement, the Note nor any of the
Security Documents nor any terms hereof or thereof may be amended unless such
amendment is approved by the Borrowers and the Majority Lenders, provided that
no such amendment shall, without the consent of each Lender affected thereby,
(i) reduce the interest rate or extend the time of payment of scheduled
principal payments or interest or fees on the Facility, or reduce the principal
amount of the Facility or any fees hereunder, (ii) increase or decrease the
Commitment of any Lender or subject any Lender to any additional obligation (it
being understood that a waiver of any Event of Default or any mandatory
repayment of the Facility shall not constitute a change in the terms of any
Commitment of any Lender), (iii) amend, modify or waive any provision of this
Section 17.8,
(iv) amend the definition of Majority Lenders or any other definition referred
to in this Section 17.8,
(v) consent to the assignment or transfer by either of the Borrowers of any of
its rights and obligations under this Agreement, (vi) release any Security Party
from any of its obligations under any Security Document except as expressly
provided herein or in such Security Document or (vii) amend any provision
relating to the maintenance of collateral under Section 9.4. All amendments
approved by the Majority Lenders under this Section 17.8 must be in writing and
signed by each of the Borrowers and each of the Lenders. In the event that any
Lender is unable to or refuses to sign an amendment approved by the Majority
Lenders hereunder, such Lender hereby appoints the Agent as its Attorney-in-Fact
for the purposes of signing such amendment. No provision of this Section 17 or
any other provisions relating to the Agent may be modified without the consent
of the Facility Agent

17.9 Assumption re Event of Default. Except as otherwise provided in Section
17.15, the Facility Agent and the Security Trustee shall be entitled to assume
that no Event of Default, or event which with the giving of notice or lapse of
time, or both, would constitute an Event of Default, has occurred and is
continuing, unless it has been notified by any Security Party of such fact, or
has been notified by a Lender that such Lender considers that an Event of
Default or such an event (specifying in detail the nature thereof) has occurred
and is continuing. In the event that either thereof shall have been notified by
any Security Party or any Lender in the manner set forth in the preceding
sentence of any Event of Default or of an event which with the giving of notice
or lapse of time, or both, would constitute an Event of Default, the Facility
Agent shall notify the Lenders and shall take action and assert such rights
under this Agreement, under the Note and under Security Documents as the
Majority Lenders shall request in writing.
 
17.10 Limitations of Liability. No Agent or Lender shall be under any liability
or responsibility whatsoever:
 
(1) to any Security Party or any other person or entity as a consequence of any
failure or delay in performance by, or any breach by, any other Lenders or any
other person of any of its or their obligations under this Agreement or under
any Security Document;
 
(2) to any Lender or Lenders as a consequence of any failure or delay in
performance by, or any breach by, any Security Party of any of its respective
obligations under this Agreement or under the other Transaction Documents; or
 
(3) to any Lender or Lenders for any statements, representations or warranties
contained in this Agreement, in any Security Document or in any document or
instrument delivered in connection with the transaction hereby contemplated; or
for the validity, effectiveness, enforceability or sufficiency of this
Agreement, any other Transaction Document or any document or instrument
delivered in connection with the transactions hereby contemplated.
 
17.11 Indemnification of the Agent and Security Trustee. The Lenders and Hedging
Banks agree to indemnify each Agent (to the extent not reimbursed by the
Security Parties or any thereof), pro rata according to the respective amounts
of their Commitments, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including legal fees and
expenses incurred in investigating claims and defending itself against such
liabilities) which may be imposed on, incurred by or asserted against, such
Agent in any way relating to or arising out of this Agreement or any other
Transaction Document, any action taken or omitted by such Agent thereunder or
the preparation, administration, amendment or enforcement of, or waiver of any
provision of, this Agreement or any other Transaction Document, except that no
Lender or Hedging Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of either such Agent.
 
17.12 Consultation with Counsel. Each of the Facility Agent and the Security
Trustee may consult with legal counsel selected by such Agent and shall not be
liable for any action taken, permitted or omitted by it in good faith in
accordance with the advice or opinion of such counsel.
 
 
17.13 Resignation. Any Agent may resign at any time by giving sixty (60) days'
written notice thereof to the other Agents, the Lenders and the Borrowers. Upon
any such resignation, the Lenders shall have the right to appoint a successor
Agent. If no successor Agent shall have been so appointed by the Lenders and
shall have accepted such appointment within sixty (60) days after the retiring
Agent's giving notice of resignation, then the retiring Agent may, on behalf of
the Lenders, appoint a successor Agent which shall be a bank or trust company of
recognized standing. The appointment of any successor Agent shall be subject to
the prior written consent of the Borrowers, such consent not to be unreasonably
withheld. After any retiring Agent's resignation as Agent hereunder, the
provisions of this Section 17 shall continue in effect for its benefit with
respect to any actions taken or omitted by it while acting as Agent.
 
17.14 Representations of Lenders. Each Lender represents and warrants to each
other Lender and the Agent that:
 
(1) in making its decision to enter into this Agreement and to make its
Commitment available hereunder, it has independently taken whatever steps it
considers necessary to evaluate the financial condition and affairs of the
Security Parties, that it has made an independent credit judgment and that it
has not relied upon any statement, representation or warranty by any other
Lender or any Agent; and
 
(2) so long as any portion of its Commitment remains outstanding, it will
continue to make its own independent evaluation of the financial condition and
affairs of the Security Parties.
 
17.15 Notification of Event of Default. The Facility Agent hereby undertakes to
promptly notify the Lenders, and the Lenders hereby promptly undertake to notify
the Facility Agent and the other Lenders, of the existence of any Event of
Default which shall have occurred and be continuing of which such party has
actual knowledge.
 
18. NOTICES AND DEMANDS
 
18.1 Notices. All notices, requests, demands and other communications to any
party hereunder shall be in writing (including prepaid overnight courier,
facsimile transmission or similar writing) and shall be given to the Borrowers
or the Guarantor at the address or facsimile number set forth below and to the
Lenders and the Agents at their address and facsimile numbers set forth in
Schedule I or at such other address or facsimile numbers as such party may
hereafter specify for the purpose by notice to each other party hereto. Each
such notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and telephonic confirmation of receipt thereof is obtained or
(ii) if given by mail, prepaid overnight courier or any other means, when
received at the address specified in this Section or when delivery at such
address is refused.
 
If to the Borrowers or the Guarantor:
 
11 North Water Street, Suite 18290 Mobile, Alabama 36602
Facsimile No.: (251)-243-9121 Attention: Chief Financial Officer


With a copy to
 
One Whitehall Street
 
New York, NY 10004
Facsimile No.: (212) 514-5692 Attention: Mr. Niels M. Johnsen
 
19. MISCELLANEOUS
 
19.1 Right of Set-off. Upon the occurrence and during the continuance of any
Event of Default, the Facility Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held (including, but not limited to, the Earnings Accounts) and other
indebtedness at any time owing by the Facility Agent, such Lender or such
Affiliate to or for the credit or the account of the Borrowers or any other
Security Party against any and all of the Obligations of the Borrowers or other
Security Party now or hereafter existing under the Transaction Documents,
irrespective of whether the Facility Agent or such Lender shall have made any
demand under this Agreement and although such Obligations may be unmatured. The
Facility Agent and each Lender agrees promptly to notify the Borrowers after any
such set-off and application; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Facility Agent and each Lender and their respective Affiliates under this
Section 19.1 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Facility Agent, such Lender and
their respective Affiliates may have. Notwithstanding anything to the contrary
set forth in Section 17 or elsewhere herein, the Facility Agent may not
discriminate against the Lenders generally in favor of its own interests when
exercising setoff rights against amounts received from any Security Party
hereunder, including any amount in any Earnings Accounts.
 
19.2 Time of Essence. Time is of the essence of this Agreement but no failure or
delay on the part of any Creditor to exercise any power or right under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise by any Creditor of any power or right hereunder preclude any other or
further exercise thereof or the exercise of any other power or right. The
remedies provided herein are cumulative and are not exclusive of any remedies
provided by law.
 
19.3 Unenforceable, etc., Provisions - Effect. In case any one or more of the
provisions contained in this Agreement or in the other Transaction Documents
would, if given effect, be invalid, illegal or unenforceable in any respect
under any law applicable in any relevant jurisdiction, said provision shall not
be enforceable against the relevant Security Party, but the validity, legality
and enforceability of the remaining provisions herein or therein contained shall
not in any way be affected or impaired thereby.
 
19.4 References. References herein to Articles, Sections, Exhibits and Schedules
are to be construed as references to articles, sections of, exhibits to, and
schedules to, this Agreement or the other Transaction Documents as applicable,
unless the context otherwise requires.

 
19.5 Further Assurances. Each of the Security Parties hereby agrees that if this
Agreement or any of the other Transaction Documents shall, in the reasonable
opinion of the Lenders, at any time be deemed by the Lenders for any reason
insufficient in whole or in part to carry out the true intent and spirit hereof
or thereof, it will execute or cause to be executed such other and further
assurances and documents as in the opinion of the Lenders may be required in
order to more effectively accomplish the purposes of this Agreement and/or the
other Transaction Documents.
 
19.6 Prior Agreements, Merger. Any and all prior understandings and agreements
heretofore entered into between the Security Parties on the one part, and the
Creditors, on the other part, relating to the transactions contemplated hereby,
whether written or oral, are superseded by and merged into this Agreement and
the other agreements (the forms of which are exhibited hereto) to be executed
and delivered in connection herewith to which the Security Parties, the Agent,
the Security Trustee and/or the Lenders are parties, which alone fully and
completely express the agreements between the Security Parties, the Agents, and
the Lenders.
 
19.7 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties hereto including all parties added hereto pursuant to
an Assignment and Assumption Agreement. Subject to Section 17.8, any provision
of this Agreement or any other Transaction Document may be amended or waived if,
but only if, such amendment or waiver is in writing and is signed by the
Borrowers, the Agents, and the Majority Lenders. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts together shall constitute one and the same instrument.
 
19.8 Indemnification. Neither any Creditor nor any of its directors, officers,
agents or employees shall be liable to any of the Security Parties for any
action taken or not taken thereby in connection herewith in the absence of its
own gross negligence or willful misconduct. Each of the Borrowers and the
Guarantor hereby jointly and severally agree to indemnify the Creditors, their
respective affiliates and the respective directors, officers, agents and
employees of the foregoing (each an "Indemnitee") and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened
relating to or arising out of this Agreement, any actual or proposed use of
proceeds of the Facility hereunder, or any related transaction or claim;
provided that (i) no Indemnitee shall have the right to be indemnified hereunder
for such Indemnitee's own gross negligence or willful misconduct as determined
by final judgment by a court of competent jurisdiction and (ii) to the extent
permitted by law, the Indemnitee shall provide the Security Parties with prompt
notice of any such investigative, administrative or judicial proceeding after
the Indemnitee becomes aware of such proceeding; provided, however, that the
Indemnitee's failure to provide such notice in a timely manner shall not relieve
the Security Parties of their obligations hereunder.
 
19.9 USA Patriot Act Notice; OFAC and Bank Secrecy Act. The Facility Agent
hereby notifies each of the Security Parties that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26,
2001) (the "Patriot Act"), and the policies and practices of the Facility Agent,
each of the Creditors is required to obtain, verify and record certain
information and documentation that identifies each of the Security Parties,
which information includes the name and address of each of the Security Parties
and such other information that will allow the Creditors to identify each of the
Security Parties in accordance with the Patriot Act. In addition, each of the
Security Parties shall: (a) ensure that no Person who owns a controlling
interest in or otherwise controls any of the Security Parties or any subsidiary
of any thereof is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control ("OFAC"), the Department of the Treasury or included in any
Executive Orders; (b) not use or permit the use of the proceeds of the Facility
to violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto; and (c) comply, and cause any of
its subsidiaries to comply, with all applicable Bank Secrecy Act laws and
regulations, as amended.
 
19.10 Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute one and the same instrument. Delivery of
an executed counterpart of this Agreement by facsimile or electronic
transmission shall be deemed as effective as delivery of an originally executed
counterpart. In the event that any of the Security Parties deliver an executed
counterpart of this Agreement by facsimile or electronic transmission, such
Security Parties shall also deliver an originally executed counterpart as soon
as practicable, but the failure of such Security Parties to deliver an
originally executed counterpart of this Agreement shall not affect the validity
or effectiveness of this Agreement.
 
19.11 Headings. In this Agreement, Section headings are inserted for convenience
of reference only and shall not be taken into account in the interpretation of
this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 

 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives as of the day and year first
above written.
 
LCI SHIPHOLDINGS, INC., as Borrower
 
By:   /s/  DAVID B DRAKE_____________
 
Name:  DAVID B DRAKE
 
Title:  Vice President - Treasurer
 
WATERMAN STEAMSHIP CORPORATION, as Borrower
 
By:   /s/  DAVID B DRAKE_____________
 
Name:  DAVID B DRAKE
 
Title:  Vice President - Treasurer
 
 INTERNATIONAL SHIPHOLDING CORPORATION, as Guarantor
 
By:   /s/  MANUEL G. ESTRADA________
 
Name:  MANUEL G. ESTRADA
 
Title:     Chief Financial Officer
 
DNB NOR BANK ASA,
as Mandated Lead Arranger, Bookrunner, Facility Agent and Security Trustee
 
By:  __/s/  GIACOMO LANDI___ ____
Name: Giacomo Landi
Title:    Senior Vice President
 
By:  _/s/  CATHLEEN BUCKLEY______
Name:  Cathleen Buckley
Title:     Senior Vice President




 
DNB NOR BANK ASA,
as Lender
 
By:  __/s/  GIACOMO LANDI___ ____
Name: Giacomo Landi
Title:    Senior Vice President
 
By:  _/s/  CATHLEEN BUCKLEY______
Name:  Cathleen Buckley
Title:     Senior Vice President






HSH NORDBANK AG, NEW YORK BRANCH,
As Mandated Lead Arranger




By:  _/s/  CHRISTIAN BOCK       _______
Name:  CHRISTIAN BOCK
Title:  Senior Vice President
   HSH Nordbank A G, New York Branch




By:  _/s/  STEFFEN GERJETS   ________
Name:  STEFFEN GERJETS
Title:   Vice President
            HSH Nordbank A G, New York Branch




HSH NORDBANK AG, NEW YORK BRANCH,
As Lender




By:  _/s/  CHRISTIAN BOCK       _______
Name:  CHRISTIAN BOCK
Title:  Senior Vice President
   HSH Nordbank A G, New York Branch




By:  _/s/  STEFFEN GERJETS   ________
Name:  STEFFEN GERJETS
Title:   Vice President
                                                                HSH Nordbank A
G, New York Branch


 
 

--------------------------------------------------------------------------------

 



SCHEDULE I

 
LENDERS COMMITMENT
 
DnB NOR Bank ASA,
New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166-0396 Facsimile No.: 212-681-3900 Telephone No.:
212-681-3864 Email: giacomo.landi@dnbnor.no Attention: Giacomo Landi
HSH Nordbank AG,
New York Branch
230 Park Avenue
New York, NY 10169
Facsimile No.: 212-407-6008 Telephone No.: 212-407-6160
Email: steffen.gerjets@hsh-nordbank.corn
Attention: Steffen Gerjets
$22,950,000
$22,950,000


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
APPROVED SHIP BROKERS
 
R.S. Platou Shipbrokers a.s. Haakon VII's gate 10
Oslo, Norway
Telephone No.: +47 23 11 20 00 Facsimile No.: +47 23 11 23 11
 
Fearnleys A/S
Grey Wedels plass 9
Oslo, Norway
Telephone No.: +47 22 93 60 00
 
Facsimile No.: +47 22 93 61 50
 
H. Clarkson & Company
 
12 Camomile Street
 
London EC3A 7BP
England
Telephone No.: +44 207 334 0000 Facsimile No.: +44 207 283 5260
 
Braemar Shipbrokers Ltd.
35 Cosway Street
 
London NW1 5BT
England
Telephone No.: +44 207 535 2600 Facsimile No.: +44 207 535 2601
 
Jacq. Pierot Jr. & Sons, Inc. (USA) 29 Broadway
New York, NY 10006
Telephone No.: (212) 344 3840 Facsimile No.: (212) 943 6598
 
Hesnes Shipping AS
Rosanes
 
Orsnesallen 20 P.O. Box 40, Teie 3106 Tonsberg Norway
Telephone No.: +47 33 30 44 44
Facsimile No.: +47 33 32 30 30

 
 

--------------------------------------------------------------------------------

 

SCHEDULE III
 
Security Party Liens as of the Closing Date
 
International Shipholding Corporation
 
None.
 
Waterman Steamship Corporation
 
Mortgage, Earnings Assignment and Insurances Assignment in favor of Regions Bank
on the vessel Green Bay.
 
LCI Shipholdings, Inc.
 
 
Mortgage, Earnings Assignment and Insurances Assignment in favor of Deutsche
Schiffsbank AG and others on the vessel Asian Emperor.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
Security Party Indebtedness as of the Closing Date
 
International Shipholding Corporation
 
1.  
Guarantee of indebtedness in the amount of $16,666,666.66 to DnB NOR Bank ASA
and others, which indebtedness has a maturity date of September 26, 2015.

 
2.  
Guarantee of indebtedness in the amount of $34,990,000.00 to Deutsche
Schiffsbank AG and others, which indebtedness has a maturity date of September
30, 2013.

 
3.  
Guarantee of indebtedness of $13,265,000.00 to Liberty Community Ventures III,
L.L.C., which indebtedness has a maturity date of December 14, 2012.

 
4.  
Guarantee of indebtedness in the amount of $14,828,947.36 to Regions Bank, which
indebtedness has a maturity date of August 27, 2014.

 
5.  
Guarantee of indebtedness in the amount of $43,188,888.84 to Regions Bank, which
indebtedness has a maturity date of July 1, 2017.

 
6.  
Guarantee of indebtedness in the amount of Japanese Yen 4,847,375,002.00 to DnB
NOR Bank ASA and others, which indebtedness has a maturity date of September 15,
2020.

 
7.  
Counter guarantee of indebtedness in the amount of $4,702,000.00 to DnB NOR Bank
ASA, which indebtedness has a maturity date of September 2013.

 
8.  
Guarantee of indebtedness in the amount of $54,279,999.99 to ING Bank N.V.,
which indebtedness has a maturity date of January 24, 2018.

 
9.  
Guarantee of indebtedness in the amount of $47,500,000.00 to ING Bank N.V.,
which indebtedness has a maturity date of June 20, 2018.

 
Waterman Steamship Corporation
 
 
1. Secured indebtedness in the amount of $43,188,888.84 under the Facility
Agreement dated June 29, 2010 between Waterman Steamship Corporation, as
borrower, and Regions Bank, as lender.

 
LCI Shipholdings, Inc.
 
 
1. Secured indebtedness in the amount of $34,990,000.00 under the Facility
Agreement dated September 30, 2003 between LCI Shipholdings, Inc. and



Central Gulf Lines, Inc., as co-borrowers, and Deutsche Schiffsbank AG and
others, as lenders.
 
Secured Parties
 
 
1. International Shipholding Corporation, Dry Bulk Australia Ltd., Dry Bulk
Americas Ltd., Enterprise Ship Company, Inc., Sulphur Carriers, Inc., Gulf South
Shipping Pte Ltd., CG Railways, Inc., LCI Shipholdings, Inc., Central Gulf
Lines, Inc., Waterman Steamship Corporation, East Gulf Shipholding, Inc. and MPV
Inc. all co-borrowers under an unsecured line of credit revolver of $35,000,000
with Regions Bank dated March 7, 2008, as amended.
